Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 1 of 90 PageID #: 7568




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 THE UNITED STATES OF AMERICA,

        Plaintiff & Counterclaim-Defendant,

   v.                                                   C.A. No. 19-2103-MN
 GILEAD SCIENCES, INC. and GILEAD
 SCIENCES IRELAND UC,

        Defendants & Counterclaim-Plaintiff.



                         JOINT CLAIM CONSTRUCTION BRIEF

SARAH HARRINGTON                               Frederick L. Cottrell, III (#2555)
Deputy Assistant Attorney General              Kelly E. Farnan (#4395)
                                               Alexandra M. Ewing (#6407)
DAVID C. WEISS                                 RICHARDS, LAYTON & FINGER, P.A.
United States Attorney                         One Rodney Square
                                               920 North King Street
GARY L. HAUSKEN                                P.O. Box 551
Director                                       Wilmington, DE 19801
                                               Tel: (302) 651-7700
WALTER W. BROWN
Senior Litigation Counsel                      Ronald C. Machen
PHILIP CHARLES STERNHELL                       WILMER CUTLER PICKERING
Assistant Director                              HALE AND DORR LLP
PATRICK C. HOLVEY                              1875 Pennsylvania Avenue NW
Trial Attorney                                 Washington, DC 20006
Commercial Litigation Branch                   Tel: (202) 663-6000
Civil Division
U.S. Department of Justice                     David B. Bassett
Washington, D.C. 20530                         WILMER CUTLER PICKERING
Tel: (202) 307-0341                              HALE AND DORR LLP
                                               7 World Trade Center
LAURA D. HATCHER (DE Bar No. 5098)             250 Greenwich Street
Assistant United States Attorney               New York, NY 10007
SHAMOOR ANIS                                   Tel: (212) 230-8800
Assistant United States Attorney
1313 N. Market Street                          Vinita C. Ferrera
P.O. Box 2046                                  Emily R. Whelan
Wilmington, DE 19899                           George P. Varghese
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 2 of 90 PageID #: 7569




Tel: (302) 573-6277                       Timothy A. Cook
                                          WILMER CUTLER PICKERING
Counsel for Plaintiff United States        HALE AND DORR LLP
                                          60 State Street
                                          Boston, MA 02109
                                          Tel: (617) 526-6000

                                          Counsel for Defendants Gilead Sciences, Inc.
                                          & Gilead Sciences Ireland UC




                                      – ii –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 3 of 90 PageID #: 7570




                                           TABLE OF CONTENTS

      I.     Introduction.....................................................................................................1
             A.         The Government’s Introduction..........................................................1
             B.         Gilead’s Introduction ..........................................................................2
      II.    Agreed-Upon Constructions ...........................................................................2
      III.   Disputed Constructions ...................................................................................3
             A.         “A process of protecting a primate host from a self-
                        replicating infection by an immunodeficiency retrovirus”
                        (preamble from Claim 1 of ’509, ’333, ’191, and ’423
                        patents) ................................................................................................3
                        1.      The Government’s Opening Position.........................................3
                        2.      Gilead’s Answering Position .....................................................5
                        3.      The Government’s Reply Position ...........................................11
                        4.      Gilead’s Sur-Reply Position ....................................................17
             B.         “A process for inhibiting establishment of a human
                        immunodeficiency virus self-replicating infection of human
                        immunodeficiency virus infection in a human” / “inhibiting
                        establishment of a human immunodeficiency virus self-
                        replicating infection of human immunodeficiency virus
                        infection in a human” (preamble from Claim 12 of ’509,
                        ’333, and ’423 patents, and Claim 13 of ’191 patent) ......................20
                        1.      The Government’s Opening Position.......................................20
                        2.      Gilead’s Answering Position ...................................................23
                        3.      The Government’s Reply Position ...........................................25
                        4.      Gilead’s Sur-Reply Position ....................................................27
             C.         “thereby protecting the primate host from infection with the
                        immunodeficiency retrovirus” (Claim 1 of ’509, ’333, ’191,
                        and ’423 patents)...............................................................................27
                        1.      The Government’s Opening Position.......................................27
                        2.      Gilead’s Answering Position ...................................................31
                        3.      The Government’s Reply Position ...........................................32
                        4.      Gilead’s Sur-Reply Position ....................................................34
             D.         “thereby inhibiting the establishment of the self-replicating
                        infection with the immunodeficiency virus in the human”
                        (Claim 12 of ’509, ’333, and ’423 patents, and Claim 13 of
                        ’191 patent) .......................................................................................35



                                                               –i–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 4 of 90 PageID #: 7571




                1.      The Government’s Opening Position.......................................35
                2.      Gilead’s Answering Position ...................................................36
                3.      The Government’s Reply Position ...........................................36
                4.      Gilead’s Sur-Reply Position ....................................................36
          E.    “tenofovir ester” (Claim 12 of ’509 patent) ......................................36
                1.      The Government’s Opening Position.......................................36
                2.      Gilead’s Answering Position ...................................................39
                3.      The Government’s Reply Position ...........................................51
                4.      Gilead’s Sur-Reply Position ....................................................55
          F.    “tenofovir prodrug” (Claims 1, 4, 12, 16, 18-19 of ’423
                patent) ...............................................................................................59
                1.      The Government’s Opening Position.......................................59
                2.      Gilead’s Answering Position ...................................................60
          G.    “prior to an [the] exposure” (Claims 1 and 7 of ’509, ’333,
                ’191, and ’423 patents) .....................................................................62
                1.      The Government’s Opening Position.......................................62
                2.      Gilead’s Answering Position ...................................................65
                3.      The Government’s Reply Position ...........................................70
                4.      Gilead’s Sur-Reply Position ....................................................76
          H.    “prior to [a] potential exposure” (Claim 13 of ’509, ’333, and
                ’191 patents, and Claim 12 of ’423 patent) ......................................79
                1.      The Government’s Opening Position.......................................79
                2.      Gilead’s Answering Position ...................................................79
                3.      The Government’s Reply Position ...........................................80
                4.      Gilead’s Sur-Reply Position ....................................................80




                                                      – ii –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 5 of 90 PageID #: 7572




                                        TABLE OF AUTHORITIES

CASES

   Allen Eng’g Corp. v. Bartell Indus., Inc.,
       299 F.3d 1336 (Fed. Cir. 2002)............................................................................................5

   Allergan Sales, LLC v. Sandoz, Inc.,
       935 F.3d 1370 (Fed. Cir. 2019)..............................................................................28, 29, 32

   Amag Pharms., Inc. v. Sandoz, Inc.,
     No. 16-cv-1508-PGS, 2017 WL 3076974 (D.N.J. July 19, 2017) .....................................63

   Amgen Inc. v. Hoechst Marion Roussel, Inc.,
     457 F.3d 1293 (Fed. Cir. 2006)............................................................................................9

   Apple Inc. v. Motorola, Inc.,
      No. 1:11-CV-08540, 2012 WL 8123793 (N.D. Ill. Mar. 12, 2012) ..................................57

   ArcherDX, Inc. v. Qiagen Sci., LLC,
      Case No. 18-cv-1019-MN, 2020 WL 3316055 (D. Del. June 18, 2020) ...........................26

   ART+COM Innovationpool GmbH v. Google Inc.,
      C.A. No. 14-217, 2016 WL 11531119 (D. Del. May 16, 2016) ..................................19, 20

   AstraZeneca AB v. Dr. Reddy’s Labs., Ltd.,
       No. CIV.A.05-5553 JAP, 2010 WL 1981790 (D.N.J. May 18, 2010) ................................9

   Beachcombers v. WildeWood Creative Prods., Inc.,
      31 F.3d 1154 (Fed. Cir. 1994)..............................................................................................7

   Bicon, Inc. v. Straumann Co.,
      441 F.3d 945 (Fed. Cir. 2006)......................................................................................12, 32

   Bio-Rad Lab’ys., Inc. v. 10X Genomics Inc.,
      967 F.3d 1353 (Fed. Cir. 2020)..........................................................................................14

   Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp.,
      320 F.3d 1339 (Fed. Cir. 2003)............................................................................................3

   Bristol-Myers Squibb Co. v. Ben Venue Labs, Inc.,
       246 F.3d 1368 (Fed. Cir. 2001)......................................................................................5, 13

   Cargill, Inc. v. Sears Petroleum & Transp. Corp.,
      334 F. Supp. 2d 197 (N.D.N.Y. 2004) ...............................................................................55

   CBT Flint Partners, LLC v. Return Path, Inc.,
     654 F.3d 1353 (Fed. Cir. 2011)........................................................................21, 23, 26, 27



                                                            – iii –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 6 of 90 PageID #: 7573




   Cochlear Bone Anchored Sols. AB v. Oticon Med. AB,
      958 F.3d 1348 (Fed. Cir. 2020)................................................................................7, 13, 14

   Confluent Surgical, Inc. v. HyperBranch Med. Tech., Inc.,
      C.A. No. 17-688-LPS-CJB, 2019 WL 1075539 (D. Del. Mar. 7, 2019) .......................9, 16

   Cree, Inc. v. SemiLEDs Corp.,
      No. 10-cv-866-RGA, 2012 WL 975697 (D. Del. Mar. 21, 2012) ...............................22, 26

   Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
      438 F.3d 1374 (Fed. Cir. 2006)..........................................................................................68

   Danfoss Power Sols. Inc. v. DeltaTech Controls,
      No. 16-cv-3111, 2019 WL 1517615 (D. Minn. Apr. 8, 2019)...........................................19

   Eaton Corp. v. Rockwell Int’l Corp.,
      323 F.3d 1332 (Fed. Cir. 2003)............................................................................................4

   Fitbit, Inc. v. Valencell, Inc.,
       964 F.3d 1112 (Fed. Cir. 2000)..........................................................................................26

   Forest Lab’ys., LLC v. Apotex Corp.,
      Case No. 15-cv-018-GMS, 2016 WL 6645784 (D. Del. Nov. 8, 2016) ............................13

   Griffin v. Bertina,
      285 F.3d 1029 (Fed. Cir. 2002)..........................................................................................71

   Hoffer v. Microsoft Corp.,
      405 F.3d 1326 (Fed. Cir. 2005)....................................................................................24, 27

   Idenix Pharm. LLC v. Gilead Scis., Inc.,
      Case No. 13-cv-1987-LPS,
      2016 WL 6802481 (D. Del. Nov. 16, 2016) ........................................................................3

   In re Copaxone Consol. Cases,
       906 F.3d 1013 (Fed. Cir. 2018)..........................................................................................34

   In re Downing,
       754 F. App’x 988 (Fed. Cir. 2018) ......................................................................................8

   Indacon, Inc. v. Facebook, Inc.,
      824 F.3d 1352 (Fed. Cir. 2016)....................................................................................70, 76

   Intermec Techs. Corp v. Palm Inc.,
       811 F. Supp. 2d 973 (D. Del. 2011) ...................................................................................26

   INVISTA N. Am. S.a.r.l. v. M & G USA Corp.,
      951 F. Supp. 2d 604 (D. Del. 2013) ...................................................................................55



                                                           – iv –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 7 of 90 PageID #: 7574




   Jansen v. Rexall Sundown, Inc.,
      342 F.3d 1329 (Fed. Cir. 2003)............................................................................................4

   Janssen Prods., L.P. v. Lupin Ltd.,
      No. 10-cv-5954-WH,
      2013 U.S. Dist. LEXIS 189016 (D.N.J. Oct. 9, 2013).......................................................18

   KeyMe, LLC v. Hillman Grp., Inc.,
      No. 19-cv-1539-LPS, 2021 WL 243252 (D. Del. Jan. 25, 2021) ................................21, 22

   Koninklijke Philips N.V. v. AsusTek Comput. Inc.,
      Case No. 15-cv-1125-GMS,
      2017 WL 2957927 (D. Del. July 11, 2017) .......................................................................26

   L.A. Biomedical Rsrch. Inst. at Harbor-UCLA Med. Ctr. v. Eli Lily & Co.,
      849 F.3d 1049 (Fed. Cir. 2017)..........................................................................................32

   Liebel-Flarsheim Co. v. Medrad, Inc.,
      358 F.3d 898 (Fed. Cir. 2004)........................................................................................7, 64

   Mantech Envtl. Corp. v. Hudson Envtl. Servs., Inc.,
     152 F.3d 1368 (Fed. Cir. 1998)..........................................................................................71

   Markman v. Westview Instruments, Inc.,
     517 U.S. 370 (1996) ...........................................................................................................49

   Marrin v. Griffin,
     599 F.3d 1290 (Fed. Cir. 2010)......................................................................................6, 16

   Microchip Tech. Inc. v. Aptiv Servs. US, LLC,
      Case No. 17-cv-1194-LPS-CJB,
      2019 WL 2502417 (D. Del. June 17, 2019) .......................................................................26

   Microsoft Corp. v. Motorola Inc.,
      No. 10-cv-1823-JLR,
      2012 WL 12882863 (W.D. Wash. Apr. 10, 2012) .............................................................63

   Microwave Vision, S.A. v. ETS-Lindgren Inc.,
      209 F. Supp. 3d 1322 (N.D. Ga. 2016) ..........................................................................4, 10

   Minton v. Nat’l Ass’n of Sec. Dealers, Inc.,
      336 F.3d 1373 (Fed. Cir. 2003)..........................................................................................31

   Nystrom v. TREX Co.,
      424 F.3d 1136 (Fed. Cir. 2005)..........................................................................................75

   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
      521 F.3d 1351 (Fed. Cir. 2008)..........................................................................................49


                                                              –v–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 8 of 90 PageID #: 7575




   Phillips v. AWH Corp.,
      415 F.3d 1303 (Fed. Cir. 2005)..........................................................................2, 59, 71, 78

   Poly-Am., LP v. GSE Lining Tech., Inc.,
      383 F.3d 1303 (Fed. Cir. 2004)................................................................3, 9, 10, 15, 18, 19

   Princeton Digital Image Corp. v. Amazon.com, Inc.,
      No. 13-cv-237-LPS, 2019 WL 351258 (D. Del. Jan. 29, 2019) ........................................22

   Rothschild v. Cree, Inc.,
      567 F. Supp. 2d 572 (S.D.N.Y. 2008)............................................................................9, 16

   Sanofi Mature IP v. Mylan Lab’ys. Ltd.,
      757 F. App’x 988 (Fed. Cir. 2019) ....................................................................................14

   Sanofi v. Lupin Atlantis Holdings S.A.,
      Case No. 15-cv-415-RGA, 2016 WL 5842327 (D. Del. Oct. 3, 2016) .............................13

   Sanofi-Aventis U.S. LLC v. Eli Lilly & Co.,
      C.A. No. 14-113-RGA, 2015 WL 269399 (D. Del. Jan. 20, 2015) ...................................41

   Summit 6, LLC v. Samsung Elecs. Co.,
      802 F.3d 1283 (Fed. Cir. 2015)....................................................................................5, 8, 9

   SunPower Corp. v. PanelClaw, Inc.,
      No. 12-cv-1633-MPT, 2016 WL 1293479 (D. Del. Apr. 1, 2016) ......................................4

   SuperGuide Corp. v. DirecTV Enterprises, Inc.,
      358 F.3d 870 (Fed. Cir. 2004)......................................................................................75, 80

   Thermal Dynamics Corp. v. TATRAS, Inc.,
      No. 04-cv-152-PB, 2004 WL 4957314 (D.N.H. Dec. 9, 2004) .........................................31

   Thorner v. Sony Computer Ent. Am. LLC,
      669 F.3d 1362 (Fed. Cir. 2012)..........................................................................................38

   Trivascular, Inc. v. Samuels,
       812 F.3d 1056 (Fed. Cir. 2016)..........................................................................................10

   Verizon Servs. Corp. v. Vonage Holdings Corp.,
      503 F.3d 1295 (Fed. Cir. 2007)..........................................................................................38

   Vifor (Int’l) AG v. Mylan Labs. Ltd.,
       No. 19-cv-13955-FLW, 2021 WL 1608908 (D.N.J. Apr. 26, 2021) .................................24

   Vizio, Inc. v. International Trade Commission,
       605 F.3d 1330 (Fed. Cir. 2010)..........................................................................................16




                                                           – vi –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 9 of 90 PageID #: 7576




   Wellman, Inc. v. Eastman Chem. Co.,
      642 F.3d 1355 (Fed. Cir. 2011)..........................................................................................64

   Wilson Sporting Goods Co. v. Hillerich & Bradsby Co.,
      442 F.3d 1322 (Fed. Cir. 2006)....................................................................................51, 58

STATUTES, RULES & REGULATIONS

   35 U.S.C. § 254 ........................................................................................................................25

   35 U.S.C. § 255 ........................................................................................................................25

OTHER AUTHORITIES

   Bruce Alberts et al., Molecular Biology of the Cell (4th ed. 2002) .........................................41

   Hawley’s Condensed Chemical Dictionary (14th ed. 2001) ...................................................55

   McGraw-Hill Dictionary of Chemistry (2d ed. 2003) .................................................41, 43, 44

   Random House Unabridged Dictionary (2d ed. 1993) ............................................................73

   Robert A. Matthews, Jr., Annotated Patent Digest (Mar. 2021 update) ............................12. 24

   U.S. Patent No. 5,763,047..........................................................................................................9

   U.S. Patent No. 10,155,007......................................................................................................51




                                                                – vii –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 10 of 90 PageID #: 7577




I.   Introduction

       A.      The Government’s Introduction

       Since the early 1980s, researchers have pursued methods to stop the spread of human

immunodeficiency virus (HIV). In the mid-2000s, researchers at the Centers for Disease Control

and Prevention (CDC) invented medicinal drug regimens that effectively prevent HIV-negative

individuals from acquiring HIV. These regimens involve co-administering emtricitabine and

tenofovir (or a tenofovir ester/prodrug) to at-risk individuals prior to exposure to HIV. Today,

these important HIV-prevention regimens are referred to as “pre-exposure prophylaxis” or

“PrEP.” The methods invented by the government researchers provide the only FDA-approved

HIV pre-exposure prophylaxis regimens, and are reflected in the asserted claims of U.S. Patent

Nos. 9,044,509 (the ’509 Patent), 9,579,333 (the ’333 Patent), 9,937,191 (the ’191 Patent) and

10,335,423 (the ’423 Patent) (collectively, the Patents-in-Suit).

       The parties dispute eight terms in the asserted claims. For the first four terms (two

preambles and two “thereby” clauses), the main dispute is whether they are limiting. As

discussed in the sections below, the preambles and thereby clauses are limiting. Indeed, in

denying Gilead’s IPR petitions challenging the patentability of the PrEP regimens recited by

each of the asserted claims, the PTAB rejected Gilead’s arguments that the terms are non-

limiting.

       The next two terms, “tenofovir ester” and “tenofovir prodrug,” have meanings provided

by the specification and understood by the skilled artisan. Gilead seeks overly narrow

constructions of these terms that should be rejected for reasons discussed below.

       The last two terms, “prior to an [the] exposure” and “prior to [a] potential exposure,”

emphasize that the asserted claims are directed to PrEP regimens in which emtricitabine and

tenofovir (or a tenofovir ester/prodrug) are co-administered as a prophylactic treatment. Yet


                                               –1–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 11 of 90 PageID #: 7578




Gilead once again seeks overly restrictive constructions of these terms that contravene the

intrinsic evidence. The Court should adopt the Government’s constructions, which follow well-

established claim construction principles and are consistent with the intrinsic evidence.

       B.      Gilead’s Introduction

       The goal of claim construction is to give claim terms the meaning that a person of

ordinary skill in the art (“POSA”), having read the patent and file history, would have

understood them to have at the time of the invention. See Phillips v. AWH Corp., 415 F.3d 1303,

1312-14 (Fed. Cir. 2005) (en banc). Gilead’s proposed constructions for the disputed terms

achieve that goal. The government, by contrast, seeks strained constructions that are

unsupported by the intrinsic record in an attempt to avoid the prior art and to improve a flawed

infringement position on its last-expiring patent. The government’s proposed constructions,

many of which simply repeat the key disputed words, also fail to inform the meaning of the

disputed terms and do not resolve the parties’ claim construction disputes. A POSA, reading the

Patents-in-Suit at the time of their alleged inventions, would have understood the disputed terms

to have the meanings Gilead proposes, which are consistent with the intrinsic evidence and

which will aid the factfinder in resolving the issues that may turn on these claim terms. Gilead’s

proposed constructions should therefore be adopted.

II.   Agreed-Upon Constructions

       The parties have not agreed to the construction of any claim terms. Subject to the Court’s

approval, however, the parties have agreed to postpone Gilead’s assertions of indefiniteness of

eight terms until summary judgment proceedings. See D.I. 76.




                                               –2–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 12 of 90 PageID #: 7579




III. Disputed Constructions

       A.      “A process of protecting a primate host from a self-replicating infection by
               an immunodeficiency retrovirus” (preamble from Claim 1 of ’509, ’333, ’191,
               and ’423 patents)

 The Government’s Proposal                        Gilead’s Proposal
 The preamble is limiting                         Non-limiting

               1.      The Government’s Opening Position

       The meaning of this preamble is not in dispute. Instead, the issue is whether this

preamble and the phrase “protecting a primate host from a self-replicating infection by an

immunodeficiency retrovirus” is a limitation of the claimed prophylactic method.

       A preamble is limiting where it provides the “essence of the invention” and “the raison

d'être of the claimed method itself.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough

Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). A specification “replete with references” to

preamble language shows that the inventor regarded the language as “an important characteristic

of the claimed invention,” and thus limiting the claims. Poly-Am., LP v. GSE Lining Tech., Inc.,

383 F.3d 1303, 1310 (Fed. Cir. 2004). Here, the specification discusses “protection” (or

“protect,” “protecting”) throughout, demonstrating the importance of protection to the claimed

invention. See, e.g., Appx0007-08 at 2:9-21, 2:33-36, 3:20-25, 4:3-7.1 Indeed, the PTAB agreed

and found the preamble to be limiting. See Appx0948-49 (quoting Poly-Am., 383 F.3d at 1310);

see also Idenix Pharm. LLC v. Gilead Scis., Inc., Case No. 13-cv-1987-LPS, 2016 WL 6802481,

at *5 (D. Del. Nov. 16, 2016) (finding preamble that recited a “method for treatment of a

Hepatitis C virus infection” to be limiting).



  1
    The Government includes citations to the ’509 patent (Appx0001-13) for ease of reference in
this brief. There are corresponding disclosures in each of the ’333, ’191, and ’423 patents, which
each claim priority to the ’509 patent and share the same specification and figures.


                                                –3–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 13 of 90 PageID #: 7580




       The “immunodeficiency retrovirus” recited in the preamble also provides antecedent

basis for step (a) of claim 1, which recites “selecting a primate host not infected with the

immunodeficiency retrovirus.” Appx0012 at 12:41-42 (emphasis added). Therefore, the

preamble is limiting because “[w]hen limitations in the body of the claim rely upon and derive

antecedent basis from the preamble, then the preamble may act as a necessary component of the

claimed invention.” Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003).

The PTAB agreed, explaining that “step (a), therefore, requires the preamble language for

antecedent basis, and the preamble provides further meaning about the nature of the infection to

which the claim is directed—‘a self-replicating infection by an immunodeficiency retrovirus.’”

Appx1788; see also Appx0947.

       The preamble also provides context for the “effective amount of emtricitabine” and

“effective amount of tenofovir or tenofovir [ester/prodrug]” recited in step (b) of claim 1.

Appx0012 at 12:43-48. “The preamble is therefore not merely a statement of effect that may or

may not be desired or appreciated. Rather, it is a statement of the intentional purpose for which

the method must be performed.” Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333 (Fed. Cir.

2003). The PTAB agreed, and found the preamble limiting for this additional reason. See

Appx1788-90; Appx0947-48.

       In denying Gilead’s IPR petitions, the PTAB applied the same Phillips standard to reject

the same non-limiting construction Gilead reasserts here. The “opinion of an expert body like

the PTAB can carry significant persuasive weight when courts deal with technically complex

issues, like patents.” Microwave Vision, S.A. v. ETS-Lindgren Inc., 209 F. Supp. 3d 1322, 1329

(N.D. Ga. 2016). Indeed, the Court may “take the PTAB’s claim construction into consideration,

particularly where that construction was ‘similar to that of a district court’s review.’” SunPower




                                               –4–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 14 of 90 PageID #: 7581




Corp. v. PanelClaw, Inc., No. 12-cv-1633-MPT, 2016 WL 1293479, at *6 (D. Del. Apr. 1, 2016)

(internal footnotes omitted). There is ample similarity here, particularly when Gilead briefed the

issue (Appx2058-62) and the PTAB applied the same Phillips standard as this Court. Gilead

offers no reason to depart from the PTAB’s determination that the preamble is limiting.

               2.      Gilead’s Answering Position

       The Patents-in-Suit claim methods of using the combination of pharmaceuticals in

Truvada® before exposure to HIV, but the prior art is replete with examples of Truvada® being

suggested for that use well before the patents’ priority date. This renders the asserted claims

invalid. In an attempt to avoid this prior art and salvage its claims, the government seeks to turn

the statement of desired result from the claims’ preambles into an ill-defined “protection”

requirement. But nothing in the intrinsic record supports that limitation.

       There is a presumption that claim preambles do not limit the claims. See Allen Eng’g

Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1346 (Fed. Cir. 2002); see also Summit 6, LLC v.

Samsung Elecs. Co., 802 F.3d 1283, 1292 (Fed. Cir. 2015) (“Generally, a preamble is not

limiting.”). The government provides no persuasive reason to depart from that presumption here.

The preambles and “thereby” clauses in each claim of the Patents-in-Suit merely recite the

desired result of the claimed methods and do not limit how the claimed methods are performed.

       A preamble is not limiting if “the body of the claim sets out the complete invention, and

the preamble is not necessary to give ‘life, meaning and vitality’ to the claim.” Bristol-Myers

Squibb Co. v. Ben Venue Labs, Inc., 246 F.3d 1368, 1373-74 (Fed. Cir. 2001) (citations omitted).

That rule applies here because the bodies of the claims set out the claimed process steps—i.e.,

“selecting a primate host” and “administering” a combination of pharmaceuticals, followed by an

“exposure” to a virus. See, e.g., Appx12 (claim 1). The preambles (and “thereby” clauses) do

not add process steps or change how the recited steps are performed. Instead, they describe the


                                               –5–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 15 of 90 PageID #: 7582




desired result of the steps—“protecting a primate host from a self-replicating infection by an

immunodeficiency retrovirus.” “[U]se descriptions,” such as these, “are rarely treated as claim

limitations.” Marrin v. Griffin, 599 F.3d 1290, 1294 (Fed. Cir. 2010).

       There is no reason to deviate from the general rule here. The preambles and “thereby”

clauses do not give meaning to or limit how the claimed steps may be performed, and a POSA

would not have understood the preamble and “thereby” language to be limiting. Flexner Decl.

¶¶ 31-39 (Appx7165-68). Indeed, although the government begins its argument by stating that

“[t]he meaning of this preamble is not in dispute,” nowhere in its brief does the government say

what that meaning is, except to vaguely suggest that it requires “protection.”2 Gov’t Br. at 3.

The government’s failure to articulate how the preambles are limiting provides reason enough to

reject its argument.

       Moreover, to the extent the government does contend that the preambles add some sort of

“protection” limitation to the claims, the claims themselves suggest otherwise. When the

government intended to add a “protection” limitation, it did so expressly. Each of the

independent claims that includes the disputed preambles (and “thereby” clauses) has a dependent

claim that recites “[t]he process of [the independent claim] wherein administration of the

combination results in an absence of persistent viremia and seroconversion of the primate

host.” Appx13, Appx27, Appx41, Appx55 (claim 11 in each) (emphasis added). That is how the



  2
    The PTAB’s institution decision, to which the government asks this Court to defer, construed
the preambles (and “thereby” clauses) to “require the particular primate host receiving the
claimed combination prior to exposure [to] ‘be HIV negative after exposure.’” Appx950
(quoting the government’s statement at Appx2188); see also Appx1460; Appx1794; Appx1971.
Likewise, in its PTAB filings, the government stated that “it is possible for a patient to take
Truvada prior to exposure to HIV and still become HIV positive,” and “[i]n such an unfortunate
case, the patient would not be HIV negative, so the claimed method would not be infringed.”
Appx2189; see also Appx2559-60; Appx2768; Appx2981. But the government has not stated
that it is seeking such a construction here.


                                               –6–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 16 of 90 PageID #: 7583




Patents-in-Suit defined “protection” in their working examples: “Protection,” according to

Example 7, “was defined as absence of persistent viremia and seroconversion.” Appx11(9:27-

28). A construction of the preambles (and “thereby” clauses) that includes a “protection”

limitation renders these dependent claims redundant, which is “presumptively unreasonable.”

Beachcombers v. WildeWood Creative Prods., Inc., 31 F.3d 1154, 1162 (Fed. Cir. 1994); see

also Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910 (Fed. Cir. 2004) (“[T]he presence

of a dependent claim that adds a particular limitation raises a presumption that the limitation in

question is not found in the independent claim.”).

       The government attempts to invoke several exceptions to the general rule that preambles

are not limiting, but its arguments do not bear scrutiny. First, the government contends that the

preambles provide antecedent basis for the claims because the preambles recite “an

immunodeficiency retrovirus” and step (a) of the claims recites “the immunodeficiency

retrovirus.”3 Gov’t Br. at 4 (emphasis added). But there is no dispute that claim 1 requires an

“immunodeficiency virus”—the dispute is whether claim 1’s preamble acts as a limitation that

requires users to gain “protection” from the virus. And even if the phrase “an immunodeficiency

virus” in the preambles were to inform a POSA’s understanding of “the immunodeficiency

retrovirus” in step (a), that would not support the government’s conclusion that the entire

preamble is limiting. See Cochlear Bone Anchored Sols. AB v. Oticon Med. AB, 958 F.3d 1348,

1355 (Fed. Cir. 2020) (“Although the preamble term ‘a patient’ may provide antecedent basis for

claim 1’s later recitation of ‘the patient,’ that is not the preamble language Cochlear argues is

  3
    The government also contends that the preambles provide antecedent basis for and “further
meaning about the nature of the infection to which the claim is directed,” quoting the PTAB.
Gov’t Br. at 4 (quoting Appx1788). But the only other mentions of “infection” in claim 1 (and
its dependent claims) are in the likewise non-limiting “thereby” clause, so the preamble does not
define or explain this term. Put simply, the preambles and “thereby” clauses cannot provide
antecedent basis for a term that does not appear in the rest of the claim.


                                                –7–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 17 of 90 PageID #: 7584




limiting. A conclusion that some preamble language is limiting does not imply that other

preamble language, or the entire preamble, is limiting.”). Moreover, the preambles are also not

“necessary to provide antecedent basis” for the rest of the claims. Summit 6, 802 F.3d at 1292

(emphasis added). If the preambles were deleted, a POSA would still be readily able to

understand claim 1 because the claim still refers to only one “immunodeficiency virus.” Cf. In re

Downing, 754 F. App’x 988, 996 (Fed. Cir. 2018) (concluding that claim reciting only “the end

user” was not indefinite because “claim 1’s recitation of one end user could only refer to the end

user using the product”).

       Second, the government contends that the desired outcome recited in the preamble

“provides context” to determine the “pharmaceutically effective amount[s]” of the compounds

recited in the claims. Gov’t Br. at 4. But the preambles’ stated goal of “protection” does not

clarify anything in this regard because the specification indicates that the claimed method only

protected 67% of subjects through 14 viral exposures using TDF and emtricitabine.

Appx11(9:53-55). If the preambles require that a “pharmaceutically effective amount” of each

component be an amount that causes “protection,” as the government contends, the Patents-in-

Suit provide no guidance on what level of “protection” must be achieved or what amount of drug

will achieve that protection. Instead, the specification refers to doses in terms of concentration

of the drug at the site where the virus will be found—for example, stating that “[t]he dose of

individual active components of an inventive prophylactic composition is administered to create

a therapeutic concentration of the active composition at the situs of retrovirus initial founder cell

population infection prior to viral exposure”—and further provides that the doses preferably will

be the same doses at which the recited compounds are used for HIV treatment. Appx9(6:18-38).

And the government has not even proposed “pharmaceutically effective amount” for




                                                –8–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 18 of 90 PageID #: 7585




construction. Its attempt to use the preambles to limit “pharmaceutically effective amount” is

inconsistent with the term’s plain meaning, which is generally understood to be any amount that

elicits any of the results discussed in the specification. See, e.g., Amgen Inc. v. Hoechst Marion

Roussel, Inc., 457 F.3d 1293, 1303 (Fed. Cir. 2006); AstraZeneca AB v. Dr. Reddy’s Labs., Ltd.,

No. CIV.A.05-5553 JAP, 2010 WL 1981790, at *9 (D.N.J. May 18, 2010) (noting that a

proposed construction of “therapeutically effective amount” that limited the term to a specific

therapeutic effect was “somewhat inconsistent with the ordinary meaning of the term”). Again,

the preambles are not “necessary” to understand the rest of the claim terms, Summit 6, 802 F.3d

at 1292, and trying to twist them to do so only causes further confusion.

       Next, the government contends that the inventors’ references to “protection” throughout

the specifications make the preambles limiting, Gov’t Br. at 3, relying heavily on Poly-America,

L.P. v. GSE Lining Technology, Inc., 383 F.3d 1303, 1310 (Fed. Cir. 2004). But this case is

fundamentally different from Poly-America, in which the claims were drawn to an apparatus (a

liner for landfills) and the issue was whether a description of the liner in a simple preamble was

an additional claim limitation.4 There, the adjective in the preamble—“blown-film”—further

described the structure that the rest of the claim recited. Here, however, the preambles do not

refine the method steps in the Patents-in-Suit—rather, the government seeks to add a new

limitation about the result of those steps. Courts have rejected similar attempts to rely on Poly-

America for purposes other than refining limitations that are already stated in the claims. See,

e.g., Confluent Surgical, Inc. v. HyperBranch Med. Tech., Inc., C.A. No. 17-688-LPS-CJB, 2019

WL 1075539, at *5 n.4 (D. Del. Mar. 7, 2019); Rothschild v. Cree, Inc., 567 F. Supp. 2d 572,

577 (S.D.N.Y. 2008) (rejecting reliance on Poly-America and finding preamble not limiting

  4
    The independent claim in Poly-America recited: “A blown-film textured liner, comprising:
[three layers].” See U.S. Patent No. 5,763,047 (claim 1) (preamble underlined).


                                               –9–
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 19 of 90 PageID #: 7586




where the “terms [in the preamble] do not describe steps of the patented process but the objective

it achieves”). Indeed, Poly-America itself cautions that “a preamble is not limiting where a

patentee defines a structurally complete invention in the claim body and uses the preamble only

to state a purpose or intended use for the invention.” Poly-Am., 383 F.3d at 1310 (quotation

marks omitted). That is precisely what the preambles of the Patents-in-Suit do, and it is precisely

why they are not limiting. Flexner Decl. ¶ 34 (Appx7165-66).

       The government relies heavily on the PTAB’s institution decisions finding the preambles

to be limiting, but there are two reasons (in addition to those above) that the Court should decline

to follow the PTAB. First, while PTAB claim constructions may have some persuasive weight,

they do not limit this Court’s ability to arrive at its own claim constructions. In fact, in the very

case that the government cites to urge the Court to defer to the PTAB’s “expert” opinion, the

district court noted that it “disagree[d] with the PTAB” and declined to follow the PTAB’s

construction. Microwave Vision, S.A. v. ETS-Lindgren Inc., 209 F. Supp. 3d 1322, 1333 (N.D.

Ga. 2016); see Gov’t Br. at 4. Second, PTAB institution decisions—like the PTAB decisions

here—are less persuasive than final PTAB decisions because they are based on limited records

and are not appealable. Cf. Trivascular, Inc. v. Samuels, 812 F.3d 1056, 1068 (Fed. Cir. 2016)

(noting that even the PTAB “is not bound by any findings made in its Institution Decision”).

Indeed, the more complete view of the government’s positions that has emerged in this litigation

illustrates why the PTAB’s claim construction was flawed: The government contends that the

preambles require some type of “protection” from infection, Gov’t Br. at 3, but the government

also now contends that the claims require no exposure to a virus at all. See infra §§ III.G.1,

III.G.2. In fact, despite urging deference to the PTAB on the preambles and “thereby” clauses,

the government expressly disagrees with the PTAB’s conclusion that “actual exposure to the




                                                – 10 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 20 of 90 PageID #: 7587




immunodeficiency retrovirus” is required. Appx1462; see also Gov’t Br. at 64 n.29. But if the

preambles were limiting, the government’s position would make no sense: If no exposure to the

virus is required, what is the claimed method “protecting” the subject from? Gilead’s proposed

constructions harmonize these terms by making clear that an exposure to the virus is required

and that the preambles simply state the non-limiting desired result of the claimed process, but the

government’s proposed constructions put these terms directly in tension.

               3.      The Government’s Reply Position

       Gilead’s suggestion that “nothing in the intrinsic record supports” the conclusion that the

preambles at issue are limiting, Gilead Br. at 5, is belied by the fact that the PTAB concluded

that the preambles are limiting. Those decisions themselves are intrinsic evidence and provide a

thorough analysis of additional supporting intrinsic evidence, see supra § III.A.1. Gilead

nonetheless asks the Court to “decline to follow” the PTAB’s well-reasoned decisions, not

because of any particular flaw—as Gilead articulates none—but rather because those decisions

are persuasive rather than binding authority—something no one contests. Gilead Br. at 10-11.

       Gilead also asks the Court to discount the PTAB’s conclusions because the PTAB

allegedly reached its determination on “limited records.” Id. at 10. This is incorrect. Gilead

presented full briefing in support of its argument that the preambles are non-limiting. See, e.g.,

Appx2429-33. Moreover, it presented that briefing in its chosen forum with an extensive record

that included over 159 exhibits and an expert witness declaration. See, e.g., Appx2504-19.

Accordingly, the assumption embedded in Gilead’s argument, namely, that it was somehow

prevented at the PTAB from giving a full-throated defense of its position that the preambles are




                                              – 11 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 21 of 90 PageID #: 7588




not limitations is meritless. The Court should reject Gilead’s attempt to re-litigate this same

issue.5

          Gilead’s argument that this Court should reach a conclusion contrary to the PTAB’s

relies heavily on the principle that a preamble is generally non-limiting. See Gilead Br. at 5-6.

Although this is true so far as it goes, it is equally true that “it is not unusual for [the Federal

Circuit] to treat preamble language as limiting.” Bicon, Inc. v. Straumann Co., 441 F.3d 945,

952 (Fed. Cir. 2006); see also Matthews Annotated Patent Digest § 5.25 (providing numerous

examples of “cases finding preamble was a claim limitation”). For the reasons discussed, see

supra § III.A.1, the specific facts here compel that conclusion.

          Gilead argues that the meaning of the preambles is not discernable because “nowhere in

its brief does the [G]overnment say what that meaning is,” Gilead Br. at 6, and it is unclear what

the claimed method is “protecting” the host from. Id. at 11. When Gilead sought review of these

claims in the PTAB, however, it readily understood the preambles “[r]egardless” of whether they

were or were not limiting. See Appx2094; Appx2464; see also Appx2074; Appx2445;

Appx2662; Appx2871-72. The plain language of the preambles, in any event, is not difficult to

discern: they impart meaning about the nature of the infection the claims provide protection for

by specifying that the claims are directed to “[a] process for protecting a primate host from a

self-replicating infection by an immunodeficiency retrovirus.” See Appx4317-19 ¶¶28-30

(Murphy Dec.); Appx1788 (PTAB explaining that “the preamble provides further meaning about




  5
   The Government need not address Gilead’s off-topic assertion that “the prior art is replete
with examples” that invalidate the asserted claims, Gilead Br. at 5, except to say that the PTAB
determined that Gilead’s preferred prior art does not raise even a reasonable likelihood of
invalidity, much less constitute clear and convincing evidence of invalidity. See, e.g.,
Appx0940; Appx1766.


                                                 – 12 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 22 of 90 PageID #: 7589




the nature of the infection to which the claim is directed—‘a self-replicating infection by an

immunodeficiency retrovirus’”).

          Gilead’s remaining arguments are equally unconvincing.6 For example, citing Bristol-

Myers Squibb Co. v. Ben Venue Lab’ys, Inc., 246 F.3d 1368, 1373-74 (Fed. Cir. 2001), Gilead

argues that the preambles are non-limiting because they merely “describe the desired result of the

steps” of the claim. Gilead Br. at 5-6. Gilead made this same argument to the PTAB which

considered and ultimately rejected it, finding several reasons to distinguish Bristol-Myers Squibb

from this case. See Appx1792, n.21 (“The result in Bristol-Myers Squibb (cited by [Gilead]) is

inapposite here.”). Moreover, Bristol-Myers does not apply where, as here, a preamble provides

antecedent basis for terms in the body of the claim. See supra § III.A.1; see also Sanofi v. Lupin

Atlantis Holdings S.A., Case No. 15-cv-415-RGA, 2016 WL 5842327, at *3 (D. Del. Oct. 3,

2016) (finding preamble limiting and Bristol-Myers inapplicable because preamble provided

antecedent basis); Forest Lab’ys., LLC v. Apotex Corp., Case No. 15-cv-018-GMS, 2016 WL

6645784, at *1 n.5 (D. Del. Nov. 8, 2016) (same); Novartis Pharms. Corp. v. Accord Healthcare

Inc., 387 F. Supp. 3d 429, 436-37 (D. Del. June 5, 2019) (finding preamble provided antecedent

basis for a claim term, breathed life into the claims, and that Bristol-Myers therefore does not

apply).

          Citing Cochlear Bone Anchored Sols. AB v. Oticon Med. AB, 958 F.3d 1348, 1355 (Fed.

Cir. 2020), Gilead seeks to minimize the antecedent basis the preambles provide here by carving

them up into limiting and non-limiting parts. See Gilead Br. at 7-8. In Cochlear Bone, however,

the Federal Circuit noted that although one of the terms that appeared in the preamble may have


  6
   Gilead includes arguments concerning the “thereby” clauses, see Gilead Br. at 5-7, and the
“prior to an [the] exposure” limitation, see id. at 10-11, in this section of its brief. The
Government responds to those arguments below in sections III.C.3 and III.G.3, respectively.


                                              – 13 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 23 of 90 PageID #: 7590




provided antecedent basis for the claim at issue there, the patentee (and plaintiff) did not argue

that that term was limiting—only that a truncated portion of its lengthy preamble was limiting,

and that truncated portion was not the part of the preamble that “provide[d] . . . antecedent basis

for the body of the claims.” See Cochlear Bone, 958 F.3d at 1355. In addition, the preamble

there recited a conventional use of prior art bone-anchored hearing aids. In contrast, the

preambles at issue here recite an innovative “process of protecting a primate host from a self-

replicating infection by an immunodeficiency retrovirus”—a single, coherent concept that is not

susceptible to the sort of parsing into limiting and non-limiting fragments that the lengthy

preamble in Cochlear Bone was. See Appx4318-19 ¶30 (Murphy Dec.); Appx1788.

       The situation here is analogous to Bio-Rad Lab’ys., Inc. v. 10X Genomics Inc., 967 F.3d

1353, 1370-72 (Fed. Cir. 2020), where the Federal Circuit reversed the district court’s parsing of

a preamble into limiting and non-limiting parts because the preamble could not “be neatly

packaged into two separate portions.” Indeed, “[b]ased on the antecedent relationship, it is clear

the claim drafters intended to limit the claimed methods . . . using both the preamble and the

body of the claim to define the claimed invention.” Id. at 1371; see also Sanofi Mature IP v.

Mylan Lab’ys. Ltd., 757 F. App’x 988, 993 (Fed. Cir. 2019) (holding a preamble limiting when it

“expresses the intentional purpose[—increasing survival—]for which the method must be

performed”) (internal citations omitted). Likewise, the preambles here provide antecedent basis

for step (a) of claim 1 and express the intentional purpose of the claim—pre-exposure

prophylactic “protection.” In allowing the claims, the Examiner relied on the protection the

inventions provide. See, e.g., Appx0838; Appx0841-42; Appx1792. The preambles are

therefore limiting for at least these reasons. See supra § III.A.1; Appx1788; Appx0947.




                                               – 14 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 24 of 90 PageID #: 7591




       Gilead further asserts that “the preambles’ stated goal of ‘protection’” does not provide

context for the “pharmaceutically effective amount[s]” of the compounds recited in the body of

the claims because “the specification indicates that the claimed method only protected 67% of

subjects.” Gilead Br. at 8 (citing Appx0011 at 9:53-55). Gilead derives this number from

Example 7, which describes a routine dosing study that assisted the patentees in determining

pharmaceutically effective amounts of the compounds that protect against infection. See

Appx0011 at 9:1-31; Appx4317-18 ¶29 (Murphy Dec.). In this portion of the study, animals

were administered 20 mg/kg emtricitabine (FTC) and 22 mg/kg of tenofovir (TDF). See

Appx0011 at 9:16-17. While two of the six animals orally administered TDF and FTC became

infected,7 this only occurred after 9 and 12 weekly exposures. In total, this drug combination

reduced infection by 7.8 fold as compared to control animals that received no drug treatments,

and protected all animals orally administered FTC and TDF through 8 weekly rectal exposures.

Id. at 9:53-57; Appx0004 (Fig. 2); Appx4317-18 ¶29 (Murphy Dec.). Further, the doses

administered to the animals in that study correspond to “humans receiving 200 mg of FTC” and

300 mg of tenofovir, see Appx0010 at 7:41-47, which Gilead admits are pharmaceutically

effective amounts, see Appx2078-80; Appx2449-51; Appx2666-68; Appx2875-77. The

specification therefore provides ample disclosure to inform the skilled artisan as to

pharmaceutically effective amounts that provide “protection.” See Appx4317-21 ¶¶29, 31

(Murphy Dec.).

       Gilead struggles to distinguish Poly-America, L.P. v. GSE Lining Technology, Inc., 383

F.3d 1303, 1310 (Fed. Cir. 2004), by suggesting that that case applies only in situations where

  7
    Gilead’s brief also fails to mention that none of six animals who were subcutaneously
administered 20 mg/kg of FTC and 22 mg/kg of tenofovir were infected, “demonstrating that full
protection against repeated challenges is possible.” Appx0011 at 9:50-53. Such administration
is also covered by many of the claims at issue, which are not limited to oral administration.


                                              – 15 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 25 of 90 PageID #: 7592




there is a simple preamble describing an apparatus recited in the remainder of the claim. See

Gilead Br. at 9-10. Poly-America, however, has not been so narrowly applied and indeed the

PTAB previously explained that the case in fact is applicable to the claims at issue here. See

Appx0948; Appx1791. Gilead provides no credible reason to depart from that conclusion. Nor

do Gilead’s citations to Confluent Surgical, Inc. v. HyperBranch Med. Tech., Inc., Case No. 17-

cv-688-LPS-CJB, 2019 WL 1075539, at *5 n.4 (D. Del. Mar. 7, 2019) and Rothschild v. Cree,

Inc., 567 F. Supp. 2d 572, 577 (S.D.N.Y. 2008) suggest a different outcome. Gilead Br. at 9-10.

The cited passages from both decisions expressly note that the respective specifications of the

patents at issue did not have numerous references to language in their preambles. See Confluent

Surgical, 2019 WL 1075539, at *5 n.4; Rothschild, 567 F. Supp. 2d at 577. The patents here, by

contrast, are replete with references to the preamble language, see supra § III.A.1, Appx0948-49,

a fact that Gilead does not dispute, see Gilead Br. at 9-10, Appx7199 ¶31.

       Gilead’s reliance on Marrin v. Griffin, 599 F.3d 1290, 1294 (Fed. Cir. 2010) fares no

better. See Gilead Br. at 5-6. That case involved claims to scratch-off labels where the preamble

indicated only what the use of the scratch-off labels was for, but did not recite the essence of the

invention—hence the court’s conclusion that such “use descriptions” are rarely limiting. Marrin,

599 F.3d at 1294. Here, by contrast, the preambles do recite the essence of the claims, rendering

Marrin inapplicable. See Vizio, Inc. v. International Trade Commission, 605 F.3d 1330, 1340-41

(Fed. Cir. 2010); supra § III.A.1; Appx0948-49.

       Finally, Gilead asserts that construing the preambles to be limiting would render

redundant those dependent claims that recite “wherein the administration of the combination

results in an absence of persistent viremia and seroconversion.” Gilead Br. at 6-7 (citing

language from dependent claim 11). Dependent claim 11, however, appropriately limits and




                                               – 16 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 26 of 90 PageID #: 7593




narrows claim 1 by reciting a specific manner for demonstrating the “protection” recited by

claim 1—namely, by demonstrating that the host has an absence of persistent viremia and

seroconversion. See Appx0013 at 13:14-16. There is, then, no redundancy between the

preamble of claim 1 (directed to protecting the primate host) and dependent claim 11 (reciting a

specific way to determine that protection).

               4.      Gilead’s Sur-Reply Position

       The government acknowledges the general presumption that statements of intended result

are non-limiting, Gov’t Br. at 12, but it contends that these preambles are an exception because

they “recite the essence of the claims,” id. at 16. The government, however, still has not settled

on what that “essence” is. It simply contends that the preambles “provide protection,” id. at 12,

but it has proposed at least four different interpretations of “protecting”:

       •   “Full” protection that prevents infection after actual exposures. See Gov’t Br. at
           15 n.7 (animals that received high subcutaneous doses had “full protection against
           repeated challenges”) (emphases added); cf. Murphy Decl.8 ¶ 17 (Appx4313)
           (“[D]aily and weekly treatment with [TDF] only delayed, but did not prevent,
           infection in macaque monkeys.”) (emphasis added).

       •   Delaying infection for some time period after actual exposures. Id. ¶ 29
           (Appx4318) (“Example 8 provides results for this experiment, indicating that the oral
           drug combination protected the animals upon retroviral exposure over 8 weeks ….
           Two of the six animals orally administered TDF and FTC became infected,[] but this
           only occurred after 9 and 12 weekly exposures.”); Gov’t Br. at 15; cf. Murphy Decl. ¶
           17 (Appx4313) (“[D]aily and weekly treatment with [TDF] only delayed, but did not
           prevent, infection in macaque monkeys.”) (emphases added).

       •   Transiently providing a concentration of antiviral that reduces the risk of
           infection while the antivirals are present in the body. Id. ¶ 66 (Appx4335-36)
           (“The protection provided by the claimed method lasts until the host’s body
           metabolizes, excretes, or otherwise removes the compounds from the host’s body.”);


  8
    The Court should disregard the 33-page reply declaration from Dr. Robert Murphy. It is
untimely because Dr. Murphy did not submit a declaration with opening briefs, and it is
improper because it merely expounds upon legal arguments in the government’s briefs—
including those about claim structure, e.g., Appx4317(¶ 28), the IPR process, e.g., Appx4333
(¶ 61 n.7), and how to understand a lay dictionary definition, Appx4335(¶ 66).


                                               – 17 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 27 of 90 PageID #: 7594




           Gov’t Br. at 33 (describing this period as either “approximately 24 hours” or “more
           than 12 hours”) (emphasis added).

       •   Maintaining a concentration of antivirals (a “state of being”) that reduces the
           risk of infection. Murphy Decl. ¶ 64 (Appx4334) (“Maintenance of a therapeutic
           level of the drug combination is an important feature of the protection afforded by
           PrEP…”); id. ¶ 66 (Appx4335) (“It is a state of being….”).

When the government wants the preambles to be limiting, it cites examples of subjects remaining

HIV negative after actual exposure to virus (i.e., the first usage above, and the second when

talking about its own study in the patent specification, but not when discussing the “mixed” data

from “early research efforts,” id. ¶ 17 (Appx4313), that it seeks to distinguish). But when

confronted with the contradiction this causes with the exposure limitation, the government calls

protection merely a “state of being” (the last usage in the list above). To be sure, each of these

usages finds support in the record. But this vagueness reinforces that a POSA would understand

the preambles to simply recite a general intended purpose for the invention—not a limitation.9

       The government’s other reply arguments are equally flawed. First, the government

contends that the preambles’ mere recitation of “an immunodeficiency retrovirus” makes the

entire preamble limiting because it is improper to “carv[e] [preambles] up into limiting and non-

limiting parts.” Gov’t Br. at 13. But the government cites nothing to support that proposition—

in fact, it successfully argued the opposite in another case involving one of its licensed HIV

patents. See Janssen Prods., L.P. v. Lupin Ltd., No. 10-cv-5954-WH, 2013 U.S. Dist. LEXIS

189016, at *23-24 (D.N.J. Oct. 9, 2013); Appx7256-58, Appx7272-76 (government briefs).

Second, the government contends that the specifications’ references to “protecting” make the

preambles limiting, relying on an expansive reading of Poly-America, L.P. v. GSE Lining Techs.,


  9
    The government also contends that the preambles inform the “pharmaceutically effective
amount” terms because they specify that the amounts must “provide ‘protection.’” Gov’t Br. at
15. But given the many meanings of “protection,” as set forth above, it is not a concrete concept
that could inform a POSA’s understanding of “pharmaceutically effective amounts.”


                                               – 18 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 28 of 90 PageID #: 7595




Inc., 383 F.3d 1303, 1310 (Fed. Cir. 2004). Gov’t Br. at 15-16. But that case is not applicable to

this dispute, see supra at 9-10, particularly because the preambles at issue in Poly-America “d[id]

not state a purpose or an intended use of the invention,” 383 F.3d at 1310, as the government

concedes its preambles do, Gov’t Br. at 14. Rather, the Poly-America preambles were limiting

because they recited a fundamental structural characteristic of the claimed apparatus. 383 F.3d at

1310. Third, the government urges deference to the PTAB, Gov’t Br. at 11, but its assertion that

the IPR institution proceedings had an “extensive record” is an overstatement. See ART+COM

Innovationpool GmbH v. Google Inc., C.A. No. 14-217, 2016 WL 11531119, at *2 (D. Del. May

16, 2016) (Dyk, J.) (“[T]he PTAB’s decision not to institute was reached on a record that was

less than complete ….”).10 Finally, the government contends that the dependent claims reciting

“wherein administration of the combination results in an absence of persistent viremia and

seroconversion of the primate host,” e.g., ’509 Patent, claim 11, narrow the scope of the

independent claims. But if the preambles are limiting and require “protection,” such dependent

claims are redundant of their independent claims. It is impossible for a subject to be “protected”

from HIV infection and not have an “absence of persistent viremia and seroconversion.”

       The Court should therefore find that the asserted claims’ preambles are non-limiting.




  10
    The government also asserts that the institution decisions are intrinsic evidence, Gov’t Br. at
11, but “[c]ourts vary as to whether the [PTAB’s] claim construction decisions in IPR
proceedings are considered intrinsic or extrinsic evidence.” Danfoss Power Sols. Inc. v.
DeltaTech Controls, No. 16-cv-3111, 2019 WL 1517615, at *9 n.9 (D. Minn. Apr. 8, 2019).


                                              – 19 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 29 of 90 PageID #: 7596




       B.      “A process for inhibiting establishment of a human immunodeficiency virus
               self-replicating infection of human immunodeficiency virus infection in a
               human” / “inhibiting establishment of a human immunodeficiency virus self-
               replicating infection of human immunodeficiency virus infection in a human”
               (preamble from Claim 12 of ’509, ’333, and ’423 patents, and Claim 13 of
               ’191 patent)

 The Government’s Proposal                         Gilead’s Proposal
 A process for inhibiting establishment of a       Non-limiting
 human immunodeficiency virus self-
 replicating infection in a human.

 The preamble is limiting.

               1.      The Government’s Opening Position

       Again, Gilead disputes whether the preamble is a limitation of the claimed prophylactic

method. This preamble is limiting for the reasons discussed above concerning claim 1’s

preamble. That is, this preamble provides antecedent basis for the corresponding step (a), which

recites “selecting an uninfected human that does not have the self-replicating infection.”

Appx0013 at 13:20-21. Moreover, this preamble provides context for the “effective amount[s]”

of the combined agents recited in step (b) of these claims. Id. at 13:22-14:2.

       The PTAB agreed with this position and rejected Gilead’s argument that the preamble is

non-limiting. See Appx1788-90; Appx0947-48; Appx2058-62. In finding this preamble and the

preamble discussed above for claim 1 to be limiting, the PTAB noted that the parties, and

Gilead’s expert, treated the two preambles as “essentially equivalent.” Appx0945, n.3;

Appx1787, n.16. The Court should likewise find that this preamble is limiting.

       The Court should also adopt the Government’s proposed construction, which corrects an

obvious error in the claim language by removing the redundant phrase “of human

immunodeficiency virus infection” that resulted from an inadvertent error by the Examiner

during prosecution. Courts may correct clerical errors through claim construction where “(1) the



                                               – 20 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 30 of 90 PageID #: 7597




correction is not subject to reasonable debate based on consideration of the claim language and

the specification and (2) the prosecution history does not suggest a different interpretation of the

claims.” CBT Flint Partners, LLC v. Return Path, Inc., 654 F.3d 1353, 1358 (Fed. Cir. 2011).

Both requirements are met here. To address the second requirement first (because it illustrates

the origin of the error), far from suggesting a different interpretation, the prosecution history here

demonstrates precisely why this is an error. During prosecution of the ’509 patent, original

claim 33 (which eventually issued as claim 12) correctly recited “[a] process for inhibiting

establishment of a human immunodeficiency virus self-replicating infection in a human.”

Appx0622. An Examiner’s amendment to this claim inadvertently introduced the following

extraneous language (indicated in bold italic): “inhibiting establishment of a human

immunodeficiency virus self-replicating infection of human immunodeficiency virus infection

in a human.” Appx0841. In making this amendment, the Examiner indicated that this claim, and

its dependent claims, should be interpreted consistent with the Government’s proposed

construction by explaining “[a]s amended, the claims are drawn to . . . inhibiting (hinder,

restrain) the establishment of HIV self-replicating in a human, wherein the subject has not

been infected with the virus.” Appx0841-42 (emphasis added). The Government’s construction

is thus consistent with and supported by the prosecution history, which does not suggest a

different interpretation. Appx4176-77 ¶78;11 see also KeyMe, LLC v. Hillman Grp., Inc., No.

19-cv-1539-LPS, 2021 WL 243252, at *6 (D. Del. Jan. 25, 2021) (correcting an error where

“[t]he prosecution history does not support a different interpretation of the claim”).




  11
    Dr. Andrea Brancale is a Professor of Medicinal Chemistry at Cardiff University’s School of
Pharmacy and Pharmaceutical Sciences (United Kingdom). He is an HIV prodrug and ester
expert with over 20 years of experience. See Appx4152-55 ¶¶4-17.


                                               – 21 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 31 of 90 PageID #: 7598




       Second, the correction the Government proposes is not subject to reasonable debate. In

addition to the fact that the prosecution history demonstrates that the error is inadvertent, the

claim language and specification further support the Government’s construction. The substance

of the preamble is repeated in the body of the claim by the “thereby” clause, as Gilead itself

explained in the IPRs. See Appx2058. The “thereby” clause recites “inhibiting the

establishment of the self-replicating infection with the immunodeficiency virus in the human”

and does not include the extraneous language introduced in error by the Examiner. Id.;

Appx0013 at 14:3-4; Appx4175-76 ¶¶75-76. The Government’s proposed construction restores

the harmony between the preamble and the “thereby” clause. See Cree, Inc. v. SemiLEDs Corp.,

No. 10-cv-866-RGA, 2012 WL 975697, at *14-15 (D. Del. Mar. 21, 2012) (correcting a claim

based on, inter alia, restoring consistency with the entirety of the claim).

       Consistent with the claim, the specification indicates that “[t]he present invention

provides an alternative to conventional retroviral therapy using HAART [highly active

antiretroviral therapy], in response to self-propagating HIV infection by protecting a primate host

against the establishment of self-replicating retroviral infection. . . .” Appx0008 at 4:59-63. The

specification, in other words, does not unnecessarily repeat “human immunodeficiency virus

infection” immediately after “human immunodeficiency virus self-replicating infection.” Id.; see

also, e.g., Appx0007 at 1:44-47, 1:16-24, 2:9-30; Appx4176 ¶77. See KeyMe, 2021 WL 243252,

at *6 (describing a correction as “not subject to reasonable debate” where the specification did

not contain the erroneous language but did recite the correct language); see also Princeton

Digital Image Corp. v. Amazon.com, Inc., No. 13-cv-237-LPS, 2019 WL 351258, at *9 (D. Del.

Jan. 29, 2019).




                                               – 22 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 32 of 90 PageID #: 7599




       Finally, during the IPR proceedings, neither Gilead nor its expert had difficulty

understanding this preamble. See Appx2058 (arguing that the claim’s efficacy clause repeats the

substance of the preamble); Appx2429 (same); Appx2646 (same); Appx2856 (same). Indeed,

Gilead’s expert asserted that the different phrasing of the claims “refer[] to the same thing,”

namely “the goal of administering ARV to an uninfected individual, whether before or after an

actual or potential HIV exposure, [which] is to prevent establishment of HIV infection in the

individual.” Appx2347 ¶191; see CBT, 654 F.3d at 1358–59 (existence of several possible

corrections should not prevent a district court from correcting an obvious error when “a person

of skill in the art would find the claim to have the same scope and meaning under each of the . . .

possible meanings”). Thus, there is no reasonable debate as to what the preamble means. See

Appx4177 ¶79.

               2.      Gilead’s Answering Position

       As with the first set of preambles, the government seeks to transform these preambles

from statements of desired result into claim limitations in an attempt to avoid extensive prior art.

The Court should reject that attempt for the same reasons as above, and it should reject the

government’s request for “correction” of these preambles as improper, or at least premature.

               (a)     The Court should not judicially correct this preamble.

       The government first asks the Court to “correct” this preamble, Gov’t Br. at 20-23, but

the Court should decline the government’s invitation for three reasons: First, the government’s

request effectively seeks to resolve an indefiniteness dispute that the parties have agreed to defer

until summary judgment or trial; second, the government’s request does not meet the standard

for judicial correction; and third, a different mechanism, a certificate of correction from the

Patent Office, is the more appropriate means for the government to seek relief.




                                               – 23 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 33 of 90 PageID #: 7600




          First, the Court should decline to judicially correct these preambles during claim

construction because the parties have agreed to defer indefiniteness issues, which these

preambles raise, until summary judgment or trial. See D.I. 76. The government is currently

asserting all 61 claims of the Patents-in-Suit, most of which have some (or many) errors or

deficiencies that render them indefinite.12 Appx7015-24. Whether a POSA would be able to

understand these preambles as written (and whether a POSA would have understood an error to

be present) is better addressed with the rest of the indefiniteness issues.

          Second, “judicial correction is a narrow remedy to be used sparingly”; it “is the

exception, not the rule, and should be employed only to correct an error that is so obvious that

there is no question as to the proper correction.” Vifor (Int’l) AG v. Mylan Labs. Ltd., No. 19-cv-

13955-FLW, 2021 WL 1608908, at *2 (D.N.J. Apr. 26, 2021) (cleaned up). Judicial correction

is generally employed only if the error is a printing error attributable to the Patent Office. See,

e.g., Hoffer v. Microsoft Corp., 405 F.3d 1326, 1331 (Fed. Cir. 2005); Robert A. Matthews, Jr.,

Annotated Patent Digest § 6.7 (Mar. 2021 update) (section discussing judicial correction, titled

“Use of Prosecution History to Judicially Correct Printing Errors in Claims”) (emphasis added).

As the government concedes, the language in this preamble is not the result of a printing error—

it first appeared in an examiner’s amendment in the application that resulted in the ’509 Patent.

Gov’t Br. at 21 (citing Appx841). That examiner’s amendment stated that “[s]hould the changes

and/or additions be unacceptable to applicant, an amendment may be filed.” Appx840. The

government filed no such amendment—in fact, the government filed three new patent

applications over three years in which the government repeated the “error” it now attributes to

the patent examiner. Appx1026 (June 15, 2015 preliminary amendment in application that


  12
       There is currently no deadline or mechanism for claim narrowing in this case.


                                                – 24 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 34 of 90 PageID #: 7601




resulted in ’333 Patent, with same phrasing as examiner’s amendment in claim 33); Appx1507

(Jan. 13, 2017 original application that resulted in the ’191 Patent using same phrasing in claim

12); Appx1853 (Mar. 6, 2018 original application that resulted in the ’423 Patent using same

phrasing in claim 12). A POSA simply would not conclude that claim language that was

introduced by the examiner in a substantive amendment, accepted by the government, and

reaffirmed by the government in three later applications in the same family must be erroneous,

Flexner Decl. ¶ 40 (Appx7169)—and the presence of an “error” and its appropriate correction

certainly would not be beyond “reasonable debate.”

       Third, if the government believes this preamble contains “a mistake … of minor

character” that “occurred in good faith,” the appropriate course is for the government to seek a

certificate of correction from the Patent Office. 35 U.S.C. § 255. The government has

repeatedly sought certificates of correction for the Patents-in-Suit, including during this

litigation. See Appx1761-62 (Aug. 21, 2018 request pursuant to 35 U.S.C. § 255 for the ’191

Patent); Appx2002-05 (Jan. 27, 2021 request pursuant to 35 U.S.C. § 254 for the ’423 Patent,

which was granted during the parties’ claim construction exchanges). The government should do

the same for these preambles rather than seeking an extraordinary remedy from the Court.

               (b)     The “corrected” preamble that the government seeks is non-limiting.

       The “corrected” preamble that the government seeks is non-limiting for the same reasons

as the other preambles in the Patents-in-Suit. See supra § III.A.2; Flexner Decl. ¶¶ 41-48

(Appx7170-72); see also Gov’t Br. at 20 (noting that, in the IPR institution proceedings, “the

parties … treated the two preambles as ‘essentially equivalent’”).

               3.      The Government’s Reply Position

       Because Gilead asserts that this preamble “is non-limiting for the same reasons as the

other preambles,” Gilead Br. at 25, its arguments suffer from the same flaws and are therefore


                                               – 25 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 35 of 90 PageID #: 7602




subject to the same critiques articulated above. With respect to the issue unique to this

preamble—namely, judicial correction of an obvious error—Gilead offers three procedural

issues, none of which prevents correction.13

       First, Gilead tries to frame judicial correction as an indefiniteness issue to defer until

summary judgment or trial. See Gilead Br. at 23-24. Claim construction, however, is an

appropriate time to correct an obvious error. See CBT Flint Partners, LLC v. Return Path, Inc.,

654 F.3d 1353, 1358-59 (Fed. Cir. 2011) (correcting a claim in the context of claim

construction). Indeed, this Court has often corrected obvious errors during claim construction.

See, e.g., ArcherDX, Inc. v. Qiagen Sci., LLC, Case No. 18-cv-1019-MN, 2020 WL 3316055, at

*5 n.7 (D. Del. June 18, 2020); Microchip Tech. Inc. v. Aptiv Servs. US, LLC, Case No. 17-cv-

1194-LPS-CJB, 2019 WL 2502417, at *5 (D. Del. June 17, 2019); Koninklijke Philips N.V. v.

AsusTek Comput. Inc., Case No. 15-cv-1125-GMS, 2017 WL 2957927, at *4 n.16 (D. Del. July

11, 2017).

       Second, Gilead wrongly suggests that the Court may correct only obvious printing errors.

See Gilead Br. at 24-25. The Court may correct any obvious error under the two-part framework

articulated in CBT Flint, see supra § III.B.1, including non-printing errors. See, e.g., Cree, Inc.

v. SemiLEDs Corp., Case No. 10-cv-866-RGA, 2012 WL 975697, *14-15 (D. Del. Mar. 21,

2012) (correcting non-printing error); Intermec Techs. Corp v. Palm Inc., 811 F. Supp. 2d 973,

984-85 (D. Del. 2011) (same). It is immaterial that neither the Government nor the Examiner

noticed the error during prosecution, see Gilead Br. at 24-25, as there is no requirement that the

error be identified during prosecution. See Fitbit, Inc. v. Valencell, Inc., 964 F.3d 1112, 1119-20




  13
    Gilead raises no substantive arguments regarding correction. If Gilead belatedly raises a
substantive argument in its sur-reply, the Government reserves the right to address it.


                                               – 26 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 36 of 90 PageID #: 7603




(Fed. Cir. 2000) (correcting error where, in part, “neither the applicant nor the examiner caught

the error”).

        Third, Gilead suggests that the Government should seek a certificate of correction from

the Patent Office. See Gilead Br. at 25. The availability of an independent, alternative path for

correction does not foreclose this Court’s authority to correct the error. See Hoffer v. Microsoft

Corp., 405 F.3d 1326, 1331 (Fed. Cir. 2005). The Court is well-positioned to correct this error

and should do so here. See CBT Flint, 654 F.3d at 1358-59.

               4.      Gilead’s Sur-Reply Position

        For the reasons above, the Court should find that these preambles are non-limiting. See

supra §§ III.A.2, III.A.4. As for the request for judicial correction, the government’s reply still

fails to explain why that extraordinary remedy is appropriate in this case, particularly in light of

the government’s agreement to defer indefiniteness issues for summary judgment or trial.

        C.     “thereby protecting the primate host from infection with the
               immunodeficiency retrovirus” (Claim 1 of ’509, ’333, ’191, and ’423 patents)

 The Government’s Proposal                          Gilead’s Proposal
 The primate host remains negative for the          Non-limiting
 immunodeficiency retrovirus while receiving
 the administration.

               1.      The Government’s Opening Position

        The “thereby” clause recited by claim 1 of the Patents-in-Suit is the third term in which

the disputed issue is whether the term is limiting. The “thereby” clause is limiting, and Gilead’s

request for a non-limiting construction again asks this Court to contravene the PTAB’s earlier

determination that the clause is limiting. See Appx0945-50; Appx1786-94.

        The “thereby” clause is recited in the body of claim 1. It requires “protecting” the

particular primate host that received administration of the claimed combination of emtricitabine



                                               – 27 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 37 of 90 PageID #: 7604




and tenofovir (or a tenofovir ester/prodrug) from infection. During prosecution, the inventors

introduced the “thereby” clause to overcome prior art rejections and reflect the claims’

unexpected result of preventing HIV infection. See Appx0622; Appx0624-33; Appx1792;

Appx0949-50. The Examiner, in allowing the claims, explicitly commented on the unexpected

“protecting” aspect of the invention. See Appx0841 (explaining “[a]s amended, the claims are

drawn to . . . protecting a primate, particularly human”); Appx0842 (allowing the claims

because, “[i]mportantly, the application shows that the combination has superior effect . . . which

would not have been expected”); Appx1792; Appx0949. The “thereby” clause is therefore

limiting. See Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370, 1376 (Fed. Cir. 2019) (“The

prosecution history thus demonstrates that the formulation’s efficacy and safety . . . were

expressly relied on to define the claimed methods and distinguish them from the prior art.”);

Appx1792-94.

       As with the preambles, the PTAB rejected Gilead’s attempt to remove the “thereby”

clause via a non-limiting construction, see Appx1786-94; Appx0945-50, finding that the

“thereby” clause was limiting because the claimed “protecting” “is at the heart of the invention

described in the patent[s],” Appx1790; see also Appx0947. In reaching this conclusion, the

PTAB explained that “[t]he Specification is filled throughout with references—well over

thirty—to ‘protection,’” Appx1790, and “the Specification describes a need for the invention

because ‘society remains devoid of a preexposure prophylaxic regimen to prevent an individual

from developing infection subsequent to initial exposure[,]’” Appx1790, n.19 (quoting

Appx0035 at 2:2-10) (emphasis in original). The PTAB further observed that “‘protection’ was

key in the patent[s’] prosecution.” Appx1792; Appx0949. The PTAB therefore determined that




                                              – 28 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 38 of 90 PageID #: 7605




the “thereby” clause was limiting in accordance with appropriate precedent. See Appx1792-94

(citing, e.g., Allergan Sales, 935 F.3d at 1376-77).

       The Government’s proposed construction conforms with the claim language and the

specification. The “thereby” clause itself recites: “thereby protecting the primate host from

infection with the immunodeficiency retrovirus” (emphasis added), and the specification

explicitly defines “protection”:

               As used herein, ‘protection’ as used in the context of a host
               primate response to an immunodeficiency virus challenge is
               defined by the host primate being serologically negative and
               negative in response to a polymerase chain reaction (PCR) testing
               for viral genome.

Appx0008 at 4:3-7. In other words, “protecting” is understood in the context of being unable to

detect an infection (i.e., being negative). See Appx2186; see also Appx2331-32 ¶166 (Gilead’s

IPR expert explaining that “[a] negative test result during and after the PrEP regimen indicates

that the individual remains uninfected. The presence or absence of HIV antibodies in the serum

is assessed using conventional serological antibody tests.”). The “thereby” clause therefore

demands efficacy by requiring that the particular primate host, which received administration of

the claimed combination of emtricitabine and tenofovir (or a tenofovir ester/prodrug) prior to

exposure, remain HIV negative while receiving the administration. To this same end, the PTAB

agreed with the Government’s argument that “claim 1 requires that the particular primate host

receiving the claimed combination be protected—negative for infection with the

immunodeficiency retrovirus (e.g., ‘HIV negative’) after exposure.” Appx1794.

       Similarly, the specification explains that a host may engage in at-risk behavior for

exposure to the immunodeficiency retrovirus. See Appx0007 at 2:21-30 (the invention “includes

the administration to a subpopulation at high risk for contracting an immunodeficiency retroviral

infection”); Appx0009 at 5:25-29 (recognizing that certain populations of individuals will


                                               – 29 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 39 of 90 PageID #: 7606




experience repeated exposures to HIV and observing that prophylaxis is “particularly well suited

for a human engaging in a sporadic behavior likely to bring the person into retroviral exposure”);

Appx0008 at 3:14-20, 3:42-49 (“administered in advance of a likely exposure”); Appx0009 at

5:41-47 (administration to “high-risk persons”); Appx0007 at 2:31-42. The specification directly

explains that an at-risk host is protected from becoming infected by remaining HIV negative

while the host receives administration of the claimed combination of emtricitabine and tenofovir

(or a tenofovir ester/prodrug). See Appx0009 at 5:38-41 (“an individual routinely subjected to

retroviral exposure can be protected against the development of a self-replicating retroviral

infection through administration of regular prophylactic doses of an inventive combination”).

       The specification’s working examples further support the Government’s construction.

Indeed, the PTAB determined that “[t]he working examples also describe the nature and extent

of the protection provided by the invention.” Appx1791. The examples demonstrate that the

host receiving administration of emtricitabine and tenofovir (or a tenofovir ester/prodrug)

remained uninfected while receiving the administration. Appx0011 at 9:1-10:9 (demonstrating

that a host receiving a combination of emtricitabine and tenofovir disoproxil fumarate (i.e., a

tenofovir ester/prodrug) for several days before and after exposure to an immunodeficiency

retrovirus remained uninfected (and therefore protected) while receiving the administration);

Appx0003-04, Figs. 1-2 (same); Appx0007 at 2:46-55 (same). Protection from infection is

provided to the host while receiving the administration of compounds according to step (b) of

claim 1 because the administration maintains a therapeutic level of emtricitabine and tenofovir

(or a tenofovir ester/prodrug) within the host. See Appx0008 at 3:33-37 (explaining that the

dosing regimen “maintain[s] a therapeutic level of NRTI and NtRTI agents in the primate host”);

Appx0009 at 6:18-22; Appx0010 at 7:33-50 (demonstrating dosing regimen results in therapeutic




                                              – 30 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 40 of 90 PageID #: 7607




plasma concentration levels); Appx0011 at 9:23-31 (same). In short, the intrinsic evidence

overwhelmingly supports the Government’s proposed construction.

               2.      Gilead’s Answering Position

       These “thereby” clauses essentially repeat the statement of desired result in the claims’

preambles. For the same reasons the preambles are non-limiting, see supra § III.A.2, the Court

should find these “thereby” clauses to be non-limiting.14 See Minton v. Nat’l Ass’n of Sec.

Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) (“A whereby clause in a method claim is not

given weight when it simply expresses the intended result of a process step positively recited.”);

Thermal Dynamics Corp. v. TATRAS, Inc., No. 04-cv-152-PB, 2004 WL 4957314, at *6 (D.N.H.

Dec. 9, 2004) (finding “thereby” clause was not a limitation for similar reasons as in “whereby”

clause cases); Flexner Decl. ¶¶ 31-39 (Appx7165-68).

       The government’s proposed construction—“[t]he primate host remains negative for the

immunodeficiency retrovirus while receiving the administration”—should also be rejected

because it raises more questions than it answers. First, the claims that contain these clauses

recite only a single administration step, and it is unclear from the government’s proposal how

long a host must remain “negative” “while receiving the administration.” Flexner Decl. ¶ 37

(Appx7167). Second, the specification refers to two assays (serological and PCR) that may

provide different results for determining if a host is “negative,” Appx8(4:3-8), but the

government’s proposal does not inform a POSA which assay is required to assess whether a host




  14
    The government also contends that the “thereby” clauses are limiting because they were
added “to overcome prior art rejections,” Gov’t Br. at 27-28, but the record is to the contrary.
The “thereby” clauses were added in new claims, not rejected claims. Appx622. The inventors
did not add the “thereby” clauses to the previously rejected claims, Appx618-20, nor did they
argue that the “thereby” clauses supported patentability of the new claims, Appx627-28.


                                              – 31 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 41 of 90 PageID #: 7608




“remain[s] negative.” Id. A POSA would have expected a type of result to be specified, Flexner

Decl. ¶ 36 (Appx7166-67), as the inventors did in the working examples, Appx11(9:27-28).

                3.     The Government’s Reply Position

       Gilead asserts that this “thereby” clause is non-limiting “[f]or the same reasons the

preambles are non-limiting,” Gilead Br. at 31, and therefore ignores Federal Circuit precedent

concerning important differences in evaluating the non-limiting nature of terms recited in the

body of a claim as compared to preamble language. For example, language in the body of the

claim is “not comparable to the structure of patent claims in which statements of general purpose

in the preambles of method claims have been held to carry no patentable weight.” See L.A.

Biomedical Rsrch. Inst. at Harbor-UCLA Med. Ctr. v. Eli Lily and Co., 849 F.3d 1049, 1061

(Fed. Cir. 2017). Indeed, language contained in the body of the claim that “demands efficacy” is

limiting. Id.

       The “thereby” clause, recited in the body of the claims at issue, demands efficacy by

requiring that the particular primate host who received administration of the claimed

combination prior to exposure remain HIV negative while receiving the administration. See

supra § III.C.1. Gilead’s effort to read out the efficacy limitation recited by the “thereby” clause

“[n]ot only would . . . be contrary to the principle that claim language should not [be] treated as

meaningless, but it would be contrary to the specification,” which defines “protecting” and gives

meaning to the efficacy limitations. Bicon, 441 F.3d at 951; see also Allergan Sales, LLC v.

Sandoz, Inc., 935 F.3d 1370, 1376 (Fed. Cir. 2019) (holding that claim language similar to the

efficacy limitations in this proceeding were material to patentability). The PTAB, addressing the

same arguments Gilead raises here, agreed that the “thereby” clause “should be given patentable

weight.” Appx1794. This Court should also reject Gilead’s attempt to read out those efficacy

limitations.


                                               – 32 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 42 of 90 PageID #: 7609




       In opposition, Gilead raises two concerns about clarity neither of which withstands

scrutiny. First, Gilead asserts that “it is unclear from the government’s proposal how long a host

must remain ‘negative’ ‘while receiving the administration.’” Gilead Br. at 31 (emphasis in

original). Gilead’s expert opined that this alleged lack of clarity arises because “most of the

claims do not require more than one administration.” Appx7167 ¶37. The specification,

however, adequately informs the skilled artisan when and how long the host will remain

protected while receiving the administration. For instance, the specification discloses that “[t]he

administration is effective if provided in a single dose prior to the exposure,” Appx0007 at 2:17-

18, Appx0008 at 3:30-33, and further explains that a single dose provides protection for

approximately 24 hours, see Appx0001 (Abstract explaining that administration prior to

exposure “is effective if provided in a single dose within 24 hours of the exposure”); Appx0010

at 7:33-50; Appx4328-29 ¶¶48-49 (Murphy Dec.). In addition, the specification explains that,

“[o]wing to the known pK rates of specific NRTIs and NtRTIs, a single dosage is administered

to assure a therapeutically effective amount of NRTI and NtRTI persist in the primate host for a

time of more than 12 hours after viral challenge.” Appx0009 at 5:11-15. The specification

further discloses that protection is provided when a dose is administered “12 hours prior to

retroviral exposure and still more preferably often within 2 hours prior to retroviral exposure.”

Id. at 5:15-27; Appx0009 at 6:18-22; Appx4328-29 ¶¶49-50 (Murphy Dec.). A skilled artisan

reading the specification would therefore have no difficulty discerning when and how long the

host will remain protected while receiving administration.

       Second, Gilead argues that the Government’s construction is ambiguous because it does

not specify which of two assays (a serological or a PCR assay) is appropriate to assess whether a

host remains negative. See Gilead Br. at 31. Gilead and its previous expert, however, expressed




                                               – 33 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 43 of 90 PageID #: 7610




no such ambiguity before the PTAB. In fact, they explained that either test adequately

determines negativity as follows:

               A host is “serologically negative” if the quantity of antiviral
               antibodies in a sample from the host is lower than a threshold value
               indicative of a “negative” result. Youle-Decl. ¶166. A negative
               response in PCR testing for the viral genome is when the quantity
               of viral DNA in a sample from the host is below a value indicative
               of a “negative” result. Id. ¶¶166-67.

Appx2060, n.61. Gilead’s expert further explained that serological antibody tests and PCR tests

were “conventional” and “standard” based on the prior art. See Appx2331-32 ¶166 (“The

presence or absence of HIV antibodies in the serum is assessed using conventional serological

antibody tests.”); Appx2332 ¶167 (explaining that PCR assays were “standard”). A skilled

artisan would readily understand that either assay is appropriate to determine negativity. See

Appx4327 ¶47 (Murphy Dec.). The Government’s proposed construction is therefore not

ambiguous.

               4.     Gilead’s Sur-Reply Position

       For the same reasons as the nearly identical preambles, supra §§ III.A.2, III.A.4, the

Court should find that these “thereby” clauses are non-limiting. Courts routinely find statements

of intended result to be non-limiting, regardless of whether they appear in the preamble or the

claim body. In re Copaxone Consol. Cases, 906 F.3d 1013, 1023 (Fed. Cir. 2018).

       Moreover, the government’s construction should be rejected because it is vague. First,

the part of the government’s construction that requires the host to remain negative “while

receiving the administration” provides the jury with no information about how long the host

must remain negative. The government’s reply focuses on how long a dose might be effective in

the body, Gov’t Br. at 33, but that is a different issue from how long the host must be HIV-

negative to practice the claim, Flexner Decl. ¶¶ 37-38 (Appx7167). Second, the requirement that



                                              – 34 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 44 of 90 PageID #: 7611




the host “remains negative” provides no guidance on whether the limitation is satisfied when the

two different types of HIV assays give different results. Id. ¶ 36 (Appx7166-67). The

government responds that “either assay is appropriate to determine negativity,” Gov’t Br. at 34,

but that fails to address the routine occurrence of conflicting results.15

       D.      “thereby inhibiting the establishment of the self-replicating infection with the
               immunodeficiency virus in the human” (Claim 12 of ’509, ’333, and ’423
               patents, and Claim 13 of ’191 patent)

 The Government’s Proposal                          Gilead’s Proposal
 The human remains negative for the                 Non-limiting
 immunodeficiency virus while receiving the
 administration.

               1.      The Government’s Opening Position

       This is the fourth term in which the dispute centers around whether the language is

limiting. Again, Gilead repeats its request that this Court contravene the PTAB’s earlier

determination that this “thereby” clause “should be given patentable weight.” Appx0950; see

also Appx1792. This “thereby” clause is limiting for the same reasons discussed above with

respect to the “thereby” clause of claim 1. The PTAB agreed and found both “thereby” clauses

to be limiting. See Appx1791, n.20 (“[l]ike the parties, we will generally treat the ‘inhibiting . . .

infection” language of claim 13 similarly to the ‘protecting’ language of claim 1”); Appx0945,

n.3. The Court should reject Gilead’s request for a non-limiting construction for the reasons

already identified and discussed above. Furthermore, for the same reasons discussed in section

III.C. above with respect to the “thereby” clause of claim 1, the “thereby” clause here should be




  15
     Gilead’s IPR expert did not take a different position. Gov’t Br. at 33. It is undisputed that
serological and PCR assays can both give negative results. But the government’s construction
fails to specify whether the limitation is satisfied when the results conflict.


                                                – 35 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 45 of 90 PageID #: 7612




construed to mean “the human remains negative for the immunodeficiency virus while receiving

the administration.”

               2.      Gilead’s Answering Position

       These “thereby” clauses essentially repeat the statement of desired effect in the claims’

preambles. For the same reasons the preambles are non-limiting, see supra §§ III.A.2 & III.B.2,

the Court should find these “thereby” clauses to be non-limiting. Moreover, for the reasons

above, the Court should reject the government’s proposed construction as inconsistent with a

POSA’s understanding of this term. See supra § III.C.2; Flexner Decl. ¶¶ 41-48 (Appx7170-72).

               3.      The Government’s Reply Position

       Gilead asks the Court for a non-limiting construction “for the reasons above” without

differentiating this “thereby” clause from that of claim 1. Gilead Br. at 36. The Court should

reject Gilead’s request for reasons previously articulated. See supra § III.C.

               4.      Gilead’s Sur-Reply Position

       For the reasons above, the Court should find that these “thereby” clauses are non-limiting

and reject the government’s proposed construction. See supra §§ III.C.2, III.C.4.

       E.      “tenofovir ester” (Claim 12 of ’509 patent)

 The Government’s Proposal                         Gilead’s Proposal
 “an ester-containing tenofovir derivative”        “a compound with a chemical structure that
                                                   differs from tenofovir only in that one or both
                                                   of the phosphonic acid O-H bonds in
                                                   tenofovir is an O-C bond and the C is part of
                                                   another group”

               1.      The Government’s Opening Position

       The specification discloses “pharmaceutically acceptable derivatives” of tenofovir,

including “ester” derivatives. Appx0008 at 4:31-36; see also Appx0009 at 5:61-6:2 (disclosing

tenofovir and “pharmaceutically acceptable salts, esters, ester salts, nitrile oxides, and prodrugs”


                                               – 36 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 46 of 90 PageID #: 7613




thereof). Thus an ordinarily skilled artisan reading “tenofovir ester” in view of the specification

would understand that this term refers to a derivative of tenofovir that contains an ester (i.e., “an

ester-containing tenofovir derivative”). See Appx4159-60 ¶¶32-33.

       Gilead improperly tries to narrow the meaning of “tenofovir ester” in several ways, none

of which is supported by the intrinsic evidence or is consistent with the understanding of a

person of ordinary skill in the art at the time of filing. First, Gilead limits its proposed

construction to a specific subgenus of esters called “phosphonic” esters by requiring “one or both

of the phosphonic acid O-H bonds in tenofovir is an O-C bond and the C is part of another

group.” See Appx4161-63 ¶¶35-36. The specification, however, does not limit the claimed

esters to this subclass, but instead describes this subclass as well as several other types of esters.

See Appx4159-60 ¶33; Appx4163-64 ¶37. The appropriate diversity of tenofovir esters is

exemplified by tenofovir disoproxil, which is undisputedly a “tenofovir ester.” See, e.g.,

Appx0008 at 4:55-58; Appx0013 at claim 18 (“wherein the tenofovir ester is tenofovir disoproxil

fumarate”). The following is an annotated chemical structure of tenofovir disoproxil:




See Appx4163-64 ¶37. This “tenofovir ester” contains two types of esters: (1) phosphonic esters

(shown in red above), and (2) carbonate esters (shown in blue above). Gilead’s proposal omits

the carbonate esters and inexplicably narrows the disputed term to refer “only” to phosphonic


                                                – 37 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 47 of 90 PageID #: 7614




esters. Gilead’s proposal also ignores the examples of tenofovir esters derived from carboxylic

acids and sulfonic acids that are described in the specification. See Appx0008 at 4:34-36

(disclosing tenofovir esters “such as acetate, butyrate, octinoate, palmitate, chlorobenzoates,

benzoates, C1-C6 benzoates, succinates, and mesylate”); Appx4163-64 ¶37. By limiting its

construction to only phosphonic esters located in only two locations on the phosphate group of

tenofovir, Gilead eliminates, for example, the possibility of a mesylate ester which would require

the addition of a sulphonic acid group. By excluding these examples (and more), Gilead runs

afoul of multiple canons of claim construction. See Thorner v. Sony Computer Ent. Am. LLC,

669 F.3d 1362, 1367 (Fed. Cir. 2012) (“The patentee is free to choose a broad term and expect to

obtain the full scope of its plain and ordinary meaning unless the patentee explicitly redefines the

term or disavows its full scope.”); Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

1295, 1305 (Fed. Cir. 2007) (“We normally do not interpret claim terms in a way that excludes

disclosed examples in the specification.”).

       Gilead’s proposal is also problematic because it unduly restricts the evaluation of an

ester’s presence to a single location by requiring “a compound with a chemical structure that

differs from tenofovir only in that one or both of the phosphonic acid O-H bonds in tenofovir

is an O-C bond and the C is part of another group.” As indicated above, the specification does

not limit esters in this manner. See also Appx4164 ¶38. In addition, Gilead’s proposed

construction improperly restricts the meaning of “tenofovir ester” by requiring that the “only”

permitted difference from tenofovir is at the phosphonic acid O-H bonds. There is no support for

this restriction in the specification, and a person of ordinary skill in the art would have

understood that where only one O-H bond in tenofovir is an O-C bond, this would constitute a




                                                – 38 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 48 of 90 PageID #: 7615




tenofovir ester regardless of whether the other O-H was modified in another way as

contemplated by the specification.

       In contrast, the Government’s proposal conforms with the understanding of “tenofovir

ester” that was known to the skilled artisan at the relevant time of invention. For example,

Gilead’s own Dahl reference, which was cited during prosecution of the ’509 patent, describes

tenofovir esters in the same manner as the inventors here have done. See Appx4001-65 (Dahl,

WO2004064845) at Appx4017-18 (disclosing that “esters” are selected from the group

consisting of “carboxylic acid esters,” “sulphonate esters,” “amino acid esters,” “phosphonate”

esters, and “phosphonamidate esters” of tenofovir); Appx4160-61 ¶34. A person of ordinary

skill in the art would have understood therefore that tenofovir esters could include esters other

than phosphonate esters (including sulphonate esters or phosphonamidate esters) and that such

esters could be located on other parts of the tenofovir molecule.

               2.      Gilead’s Answering Position

       The plain meaning of “tenofovir ester” is straightforward to a POSA: It is an ester in

which one of the two components is tenofovir. That conclusion, which is reflected in Gilead’s

proposed construction, follows from basic chemistry and chemical terminology. Esters have two

components, and when a POSA refers to a “‘[named compound]’ ester,” the POSA is referring to

an ester in which one of the components is the “named compound.” Snyder Decl. ¶ 26

(Appx7117). To assist the finder of fact, Gilead’s proposed construction expressly describes, in

basic terms, the chemical connectivity of all possible “tenofovir esters”: “a compound with a

chemical structure that differs from tenofovir only in that one or both of the phosphonic acid O-

H bonds in tenofovir is an O-C bond and the C is part of another group.”

       By contrast, the government seeks a vague construction of “tenofovir ester” in an attempt

to expand the scope of its last-expiring claims. The ’509 Patent, which is the only patent that


                                               – 39 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 49 of 90 PageID #: 7616




claims methods using a “tenofovir ester,” expires more than three and half years later than the

other Patents-in-Suit because of patent term adjustment (“PTA”). Appx1. The government has

accused Gilead of inducing infringement of the ’509 Patent by selling two products for PrEP:

Truvada®, which was approved for HIV treatment in 2004 and for PrEP in 2012, and Descovy®,

which is a product that was approved for HIV treatment in 2016 and for PrEP in October 2019.

D.I. 1, ¶¶ 48-57, 280-313. Truvada® contains tenofovir disoproxil fumarate (“TDF”), which is

expressed recited in the ’509 Patent’s claims, but Descovy® contains tenofovir alafenamide

(“TAF”), id. ¶ 55, which is neither specifically claimed nor discussed in the Patents-in-Suit.

TAF and TDF have different structures, and a POSA would not understand TAF to be a

“tenofovir ester.” Indeed, after TAF was approved by the FDA, the government sought and

received claims that recite combinations using the broader term “tenofovir prodrug,” and it is

asserting those claims in this case as well.16 But because those “tenofovir prodrug” claims do

not have PTA, three-and-a-half years of the government’s infringement (and damages) claims

against Descovy® turn on whether the government can shoehorn TAF into the ’509 Patent’s

narrower “tenofovir ester” term. The plain meaning of the term simply will not support that.

               (a)     Gilead’s construction accurately captures all possible tenofovir esters.

       A POSA would have understood the plain meaning of “tenofovir ester” to be “a

compound with a chemical structure that differs from tenofovir only in that one or both of the

phosphonic acid O-H bonds in tenofovir is an O-C bond and the C is part of another group”—in

other words, an ester-containing compound in which one of the two components of the ester is

tenofovir. This follows from the basic chemistry of esters, which are fundamental concepts that



  16
   The government did not seek claims for methods using a “tenofovir prodrug” until March 6,
2018, Appx1852—more than a decade after the priority date and almost two years after
Descovy® was approved by the FDA. Those claims issued in the ’423 Patent.


                                              – 40 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 50 of 90 PageID #: 7617




are taught to every premedical student and form part of a POSA’s understanding of chemistry.

Snyder Decl. ¶¶ 19-22 (Appx7113-15).




       An “ester” is a chemical compound17 that is formed—at least conceptually18—from a

reaction of an acid and an alcohol to eliminate water. See, e.g., McGraw-Hill Dictionary of

Chemistry 140 (2d ed. 2003) (Appx7005) (defining “ester” as “[t]he compound formed by the

elimination of water and the bonding of an alcohol and an organic acid”); see also Snyder Decl.

¶¶ 19-21 (Appx7113-15).19 For example, ethyl acetate, which is a common ester, can be formed

by the reaction of acetic acid (an organic acid) and ethanol (an alcohol), as shown below.




  17
     Mindful of the Court’s familiarity with chemical concepts, Gilead has included a streamlined
technical discussion here. More technical background is contained in the declaration of
Professor Scott Snyder (Appx7107-32), who teaches premedical students at the University of
Chicago and co-authors a leading textbook used to train premedical students.
  18
     Although esters are generally understood by how they can conceptually form, a compound
does not actually need to be formed by such a reaction to be an ester. Courts construing “ester”
claim terms have therefore favored constructions that describe the connectivity of the atoms in an
ester, like Gilead’s proposed construction here. See, e.g., Sanofi-Aventis U.S. LLC v. Eli Lilly &
Co., C.A. No. 14-113-RGA, 2015 WL 269399, at *2 (D. Del. Jan. 20, 2015).
  19
     This definition is representative of how esters were and are understood. See, e.g., Bruce
Alberts et al., Molecular Biology of the Cell G13 (4th ed. 2002) (Appx7013) (leading biology
textbook defining “ester” as “Molecule formed by the condensation reaction of an alcohol group
with an acidic group. Phosphate groups usually form esters when linked to a second molecule.”).


                                              – 41 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 51 of 90 PageID #: 7618




Snyder Decl. ¶ 21 (Appx7114-15). Esters therefore have two components, as illustrated below—

an acid component, which is all of the atoms that were conceptually part of the acid, and an

alcohol component, which is all of the atoms that were conceptually part of the alcohol. Id.




       Tenofovir has the following structure (Appx4069, Appx4011-12):




Tenofovir has no alcohol and only one acid group—a phosphonic acid, shown in red above.

Snyder Decl. ¶¶ 24, 27 (Appx7116-17). Thus, if tenofovir is to form an ester, tenofovir must be

the acid component of the ester, and the ester must be formed from tenofovir’s phosphonic acid.

Id. ¶ 27. Tenofovir’s phosphonic acid is the only part of tenofovir that can form an ester. Id.

       Gilead’s proposed construction of “tenofovir ester” reflects these basic chemical

limitations on the type of ester that tenofovir can form. Snyder Decl. ¶ 35 (Appx7121); Flexner

Decl. ¶ 67 (Appx7179). Gilead’s proposed construction is:

         Gilead’s       a compound with a chemical structure that differs from tenofovir
        Proposed          only in that one or both of the phosphonic acid O-H bonds in
       Construction        tenofovir is an O-C bond and the C is part of another group

First, because the phosphonic acid is the only group in tenofovir that is capable of forming an

ester, Gilead’s proposed construction describes that the tenofovir ester “differs from tenofovir

only” at the phosphonic acid. Second, because tenofovir must contribute the acid component of

the ester, Gilead’s proposed construction indicates that the O-H bonds of tenofovir’s phosphonic



                                              – 42 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 52 of 90 PageID #: 7619




acid may change. Third, because the other (non-tenofovir) component of a tenofovir ester must

be an alcohol, Gilead’s proposed construction describes how “one or both of the phosphonic acid

O-H bonds in tenofovir” are changed to “an O-C bond,” which is the O-C bond present in the

alcohol component. And finally, Gilead’s proposed construction has the carbon in the O-C bond

as “part of another group”—i.e., the rest of the alcohol component.

       Nothing in the intrinsic record indicates that the inventors intended “tenofovir ester” to

have anything other than the plain meaning reflected by Gilead’s proposed construction. TDF is

the only “tenofovir ester” disclosed in the Patents-in-Suit, Appx13 (claim 18), and TDF is

captured by Gilead’s proposed construction.20 Snyder Decl. ¶¶ 28-29 (Appx7117-18).

Tenofovir is the acid component in TDF, and the esters form at tenofovir’s phosphonic acid:




       Consistent with common usage, Gilead’s proposed construction of “tenofovir ester” does

not capture compounds in which tenofovir is neither the acid nor the alcohol component of the

ester. When a POSA refers to a “‘[named compound]’ ester,” the POSA is referring to an ester

in which either the acid or alcohol component is the “named compound.” Snyder Decl. ¶¶ 26, 37

(Appx7117, Appx7122). For example, a leading chemical dictionary defines a “glycol ester” as

a “[c]hemical compound composed of the reaction products of a glycol [which is an alcohol] and

  20
     TDF “differs from tenofovir only” at the phosphonic acid; the rest of the molecule (i.e., the
acid component above) is unchanged. And the only change between tenofovir and TDF at the
phosphonic acid group is that “both of the phosphonic acid O-H bonds in tenofovir” are changed
to “an O-C bond and the C is part of another group.” See Snyder Decl. ¶ 29 (Appx7118).


                                              – 43 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 53 of 90 PageID #: 7620




an organic acid,” McGraw-Hill Dictionary of Chemistry 168 (2d ed. 2003) (Appx7007). It

likewise defines an “acrylic ester” as “[a]n ester of acrylic acid,” id. at 8 (Appx7003); a “boric

acid ester” as “[a]ny compound readily hydrolyzed to yield boric acid and the respective

alcohol,” id. at 49 (Appx7004); a “fatty ester” as “[a] fatty acid in which the alkyl group … of a

monohydric alcohol replaces the active hydrogen,” id. at 149 (Appx7006); and a “methyl ester”

as “[a]n ester that forms methanol when hydrolyzed,” id. at 242 (Appx7008). The theme in these

definitions is that the word modifying “ester” is one of the ester’s two components. And this

usage is consistent with the intrinsic record, as neither the Patents-in-Suit nor their prosecution

histories suggest that “tenofovir ester” was intended to capture a broader set of compounds

(again, TDF is the only “tenofovir ester” in the intrinsic record). Rather, when the inventors

intended to capture a wider set of compounds, they use the broader term “tenofovir prodrug.”

               (b)     The government’s criticisms of Gilead’s construction lack merit.

       The government’s criticisms of Gilead’s construction ignore the claim language. The

government essentially contends that Gilead’s construction is too narrow because it does not

capture all esters. But the disputed claim term is not the unmodified term “ester”—it is

“tenofovir ester.” The government ignores that distinction—in fact, neither the government’s

opening brief nor its supporting declaration even shows tenofovir’s structure. “Tenofovir” is a

single compound, and that compound must be one of the components in a “tenofovir ester.”21

       The government contends that Gilead’s proposal is “inexplicably narrow[]” because

“Gilead limits its proposed construction to a specific subgenus of esters called ‘phosphonic’

esters.” Gov’t Br. at 37. But that limitation is dictated by tenofovir’s structure—it is chemically


  21
    As noted below in the context of “tenofovir prodrug,” the government appears to assume that
“tenofovir” is a genus, not a single compound. See Gov’t Br. at 51-52; Appx4171-72
(government’s declarant referring to “an active tenofovir”). But that is simply incorrect, as
demonstrated by references that the government itself cites. Appx4011-12 (Dahl reference).


                                               – 44 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 54 of 90 PageID #: 7621




impossible for tenofovir to form any ester other than a phosphonic ester. See Defs.’ Br. at 42-43;

Snyder Decl. ¶¶ 27, 36, 40-41 (Appx7117, Appx7121-22, Appx7124). Likewise, the

government calls Gilead’s proposal “problematic because it unduly restricts the evaluation of an

ester’s presence to a single location.” Gov’t Br. at 38. But there is only one location in

tenofovir’s structure that can form an ester—the phosphonic acid. See Defs. Br. at 42-43; Snyder

Decl. ¶ 27 (Appx7117). Gilead’s proposal thus captures all the esters that tenofovir can form.

       To the extent the government contends that the specification contemplates “tenofovir

esters” other than phosphonic esters, the government is mistaken. First, the government suggests

that Gilead’s proposed construction would exclude TDF because TDF contains “carbonate

esters.” Gov’t Br. at 37. But as explained above, Gilead’s proposed construction does capture

TDF. See Defs.’ Br. at 43 n.20. Gilead agrees that TDF “contains two types of esters:

(1) phosphonic esters … and (2) carbonate esters,” Gov’t Br. at 37, but it is only the phosphonic

ester that makes TDF a “tenofovir ester.” There are two ways to split TDF’s carbonate esters

into acid and alcohol components, shown below, and neither way results in tenofovir:




A tenofovir ester can have other esters within its alcohol component, as TDF does. But what

makes TDF a “tenofovir ester” is not its carbonate ester, because neither the acid component nor

the alcohol component of those other esters is tenofovir. Snyder Decl. ¶¶ 40-41 (Appx7124-25).


                                              – 45 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 55 of 90 PageID #: 7622




       Second, the government contends that the Patents-in-Suit “disclos[e] tenofovir esters

‘such as acetate, butyrate, octinoate, palmitate, chlorobenzoates, benzoates, C1-C6 benzoates,

succinates, and mesylate.’” Gov’t Br. at 38. This is incorrect—the section of the Patents-in-Suit

that the government quotes is about derivatives of all NRTIs and NtRTIs, not just tenofovir:

               The compositions of the present invention include administration in
               combination of an NRTI and NtRTI and are readily compounded by
               pharmaceutical composition with conventional pharmaceutically
               acceptable carriers or diluents. Additionally, pharmaceutically
               acceptable derivatives and prodrugs of active NRTIs and NtRTIs
               operative in the present invention include salts such as alkali metal
               salts; esters such as acetate, butyrate, octinoate, palmitate,
               chlorobenzoates, benzoates, C1-C6 benzoates, succinates, and
               mesylate; salts of such esters; and nitrile oxides.

Appx8(4:27-36). Tenofovir is just one of at least thirteen NRTIs and NtRTIs disclosed in the

Patents-in-Suit, Appx8(5:55-66), and eleven of those thirteen compounds can form all of the

types of esters identified in the sentence that the government quotes. Snyder Decl. ¶ 42

(Appx7125-28). A POSA would simply not understand this listing of types of esters in a

statement about many different compounds to change the meaning of “tenofovir ester.” Id. Nor

would a POSA understand Gilead’s proposed construction to “exclude[] disclosed examples in

the specification,” Gov’t Br. at 38, because the specification does not disclose any example of a

“tenofovir ester” except TDF.

       Finally, the government contends that Gilead’s proposed construction is too narrow

because “a person of ordinary skill in the art would have understood that where only one O-H

bond in tenofovir is an O-C bond, this would constitute a tenofovir ester regardless of whether

the other O-H was modified in another way.” Gov’t Br. at 38-39. In other words, the

government appears again to be arguing that tenofovir does not need to be one of the two

components of a “tenofovir ester,” since a compound in which “the other O-H [in tenofovir] was

modified in another way” would no longer be tenofovir. That makes no sense, and as explained


                                              – 46 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 56 of 90 PageID #: 7623




above, it is contrary to how skilled artisans talk about esters. See Defs.’ Br. at 43-44. And the

government cites nothing to support its assertion—not even its own supporting declaration.22

       By focusing its criticisms of Gilead’s proposed construction on whether it captures all

“esters,” the government also misses the point of this dispute: As explained above, the finder of

fact will ultimately need to decide whether TAF is a “tenofovir ester,” not just whether it is an

“ester.” TAF has the following structure, as compared to tenofovir:




Snyder Decl. ¶¶ 45-46 (Appx7129-31). It is undisputed that TAF is an “ester”—its ester group is

shown in red above. Id. But TAF is not a “tenofovir ester” because neither of its ester’s

components is tenofovir. As shown below, the acid component of TAF has a nitrogen-

containing component bound to phosphorus (shown in blue) that is not present in tenofovir.




  22
     The government’s declarant states that “when a compound includes only ‘one . . . of the
phosphonic acid O-H bonds’ as stated in the proposed construction, this still describes a
‘phosphonic’ ester as well as other derivatives such as a ‘phosphonamidate ester’ … so long as
at least one of the two phosphonic acid O-H bonds is a ‘phosphonic’ ester.” Brancale Decl. ¶ 36
(Appx4162) (emphasis added). The government’s brief essentially repeats this statement but
recasts it—with no citations—as one about what “would constitute a tenofovir ester.” Gov’t Br.
at 38-39. This sleight of hand is significant: As discussed in the next paragraph, the dispute is
whether TAF is a “tenofovir ester,” not whether it is a “phosphonic ester.”


                                              – 47 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 57 of 90 PageID #: 7624




Id. ¶ 46. Because the acid component of TAF is not tenofovir, a POSA would not understand

TAF to be a “tenofovir ester.” Id. And that would be clear to the factfinder under Gilead’s

proposed construction: TAF does not “differ[] from tenofovir only in that one or both of the

phosphonic acid O-H bonds in tenofovir is an O-C bond and the C is part of another group”

because it also differs from tenofovir in that one of the phosphonic acid -OH groups is changed

to the nitrogen-containing group. Only Gilead’s proposed construction assists the factfinder in

determining whether TAF is a “tenofovir ester,” and it does so in a way that is consistent with

the term’s plain meaning and the intrinsic record.

               (c)     The government’s proposed construction is vague, circular, and lacks
                       support in the intrinsic record.

       Gilead’s proposed construction reflects how a POSA would have understood “tenofovir

ester” in light of the intrinsic record. By contrast, the government’s proposed construction—“an

ester-containing tenofovir derivative”—just rearranges the words being construed (“tenofovir”

and “ester”) and adds the ambiguous term “derivative.” The government’s proposed

construction is vague, circular, and lacking in either intrinsic or extrinsic support.

       First, the government’s proposed construction does not resolve the parties’ claim

construction dispute because it simply substitutes one dispute for another: What, exactly, does it

mean to be a “tenofovir derivative”? For example, must the compound be made from tenofovir?

Would the claim now include process limitations? Must the compound be structurally similar to



                                                – 48 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 58 of 90 PageID #: 7625




tenofovir? If so, what degree of structural similarity is required, and how is that similarity to be

assessed? Must the compound perform the same function as tenofovir? And must the “ester”

have anything to do with the compound being a “tenofovir derivative”? (Nothing in the

government’s construction suggests that it does, but that makes little sense when the term being

construed uses “tenofovir” to modify “ester.”) The government’s proposal would leave all of

these questions for the finder of fact to answer. And the Patents-in-Suit would provide no

guidance—the newly-minted term “tenofovir derivative” appears nowhere in them. By

substituting one disputed term for another, the government’s proposed construction effectively

would force the finder of fact to determine the scope of the claims that contain “tenofovir ester,”

which contravenes the basic principle that claim construction “is exclusively within the province

of the court.” Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996); see also O2

Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (“When

the parties raise an actual dispute regarding the proper scope of these claims, the court, not the

jury, must resolve that dispute.”). Gilead’s proposed construction, by contrast, describes how a

POSA would have understood a “tenofovir ester” to differ from “tenofovir,” and it would

provide the finder of fact with clear guidance to understand this technical term.

       Second, the government’s proposed construction finds no support in the intrinsic record.

The Patents-in-Suit include no example of a “tenofovir ester” that would be captured by the

government’s proposed construction but that would not be captured by Gilead’s. Indeed, the

Patents-in-Suit give only one example of a “tenofovir ester”—TDF. Appx13 (claim 18). TDF is

also the only compound identified as a “tenofovir ester” in the prosecution history. Appx628-29

(referring to “tenofovir esters such as [TDF]”). Gilead’s proposed construction plainly captures

TDF; to the extent the government’s proposed construction captures other compounds—like




                                               – 49 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 59 of 90 PageID #: 7626




esters of “tenofovir derivatives,” rather than esters of tenofovir itself—the intrinsic record

provides no support for that broader scope.

       Nor does the government’s proposed construction find any support in the extrinsic

record. The government relies heavily on a Gilead patent application, Dahl, for the erroneous

proposition that a POSA would have understood “that tenofovir esters could include esters other

than phosphonate esters (including sulphonate esters or phosphonamidate esters) and that such

esters could be located on other parts of the tenofovir molecule.” Gov’t Br. at 39. But Dahl does

not say this: Dahl never uses the term “tenofovir ester,” and the full paragraph containing the

phrases the government quotes is actually a definition of “prodrug esters”:

               Prodrug esters in accordance with the invention are independently
               selected from the following groups: (1) mono-, di-, and tri-
               phosphate esters of tenofovir or emtricitabine or any other
               compound which upon administration to a human subject is capable
               of providing (directly or indirectly) said mono-, di, or triphosphate
               ester; (2) carboxylic acid esters (3) sulphonate esters, such as alkyl-
               or aralkylsulphonyl (for example, methanesulphonyl); (4) amino
               acid esters (for example, alanine, L-valyl or L-isoleucyl); (5)
               phosphonate; and (6) phosphonamidate esters.

Appx4017-18 (emphasis added). Dahl does not suggest that tenofovir is capable of forming all

of these types of esters, nor does Dahl suggest that any of these prodrug esters would necessarily

be a “tenofovir ester.” To the contrary, a compound can be an ester-containing tenofovir prodrug

without being a “tenofovir ester.” Snyder Decl. ¶ 45 (Appx7129). And Dahl is describing

prodrug esters of either tenofovir or emtricitabine. Emtricitabine, unlike tenofovir, has an

alcohol group, so it is capable of directly forming the other types of “prodrug esters” listed in this

paragraph. Id. ¶ 44 (Appx7129).

       Moreover, while there is no need to look to unrelated patents like Dahl to construe

“tenofovir ester,” to the extent the Court does so, the literature provides no support for a

construction broader than Gilead has proposed. To Gilead’s knowledge, the only unrelated U.S.


                                               – 50 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 60 of 90 PageID #: 7627




patent that uses the term “tenofovir ester” is U.S. Patent No. 10,155,007, which is assigned to a

company called Firson and describes “diethyl tenofovir ester.” Appx7045 (6:7-8). “Diethyl

tenofovir ester” is a “tenofovir ester” under Gilead’s proposed construction, confirming that

Gilead’s proposed construction has an appropriate scope. Snyder Decl. ¶ 48 (Appx7131-32).

               3.      The Government’s Reply Position

       Gilead’s proposed construction—a thirty-six word “definition” of a two-word phrase—is

unabashedly litigation-driven: Gilead suggests that “the finder of fact will ultimately need to

decide whether TAF is a ‘tenofovir ester’” only to say in its very next breath that, under its

proposed construction, “TAF is not a ‘tenofovir ester.’” Gilead Br. at 47 (emphases removed).

Gilead’s conclusion and the way in which Gilead singles out TAF more generally—indeed,

Gilead references TAF fifteen times in its discussion of “tenofovir ester”—is inexplicable unless

one assumes that Gilead’s construction is wholly a device to exclude TAF from the claim.

       Not only is this improper (Gilead itself well knows that “claims may not be construed

with reference to the accused device,” Wilson Sporting Goods Co. v. Hillerich & Bradsby Co.,

442 F.3d 1322, 1330 (Fed. Cir. 2006)), but it leads to a construction that is overly complicated

and unreasonably narrow. The skilled artisan would not understand the term “tenofovir ester” in

such a hyper-technical and unduly narrow manner.

       Instead, the skilled artisan would more simply understand “tenofovir ester” as “an ester-

containing tenofovir derivative” for reasons previously discussed. See supra § III.E.1. This

understanding is fully supported by the specification, which describes “esters” according to their

function as a type of prodrug “that when administered to a primate host generates an active

NRTI or NtRTI,” such as tenofovir. Appx0008 at 4:51-58. The specification is clear that

“prodrugs of active NRTIs and NtRTIs operative in the present invention include . . . esters [and]

salts of such esters.” Id. at 4:31-36 (emphasis added). The specification discloses tenofovir


                                               – 51 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 61 of 90 PageID #: 7628




esters. See Appx0009 at 5:61-6:2 (describing “tenofovir” and “pharmaceutically acceptable

salts, esters, ester salts . . . and prodrugs” thereof) (emphasis added); Appx0008 at 4:55-58

(disclosing TDF, a tenofovir ester). The Government’s construction of “tenofovir ester” as “an

ester-containing tenofovir derivative” appropriately looks to the functional description of esters

described in the specification, which is consistent with the knowledge of the skilled artisan

concerning tenofovir esters at the relevant time. See Appx4396-98 ¶¶12-21 (Brancale Dec.).

       In contrast, Gilead’s construction is based on a “[named compound] ester” nomenclature

theory that ignores the functional description of tenofovir esters in the specification. See Gilead

Br. at 39, 41-44. Gilead’s “[named compound] ester” theory is premised on a “tenofovir ester”

comprising a molecule having only a tenofovir acid component and an alcohol component. Id.

There is no support for such a strained nomenclature theory in the specification. See Appx4398-

400 ¶¶22-25 (Brancale Dec.).

       Gilead’s nomenclature theory wrongly insists that a skilled artisan would understand that

the word “tenofovir” necessarily refers to a “single compound” having the following structure:




See Gilead Br. at 44, 47. This narrow interpretation of the word “tenofovir” is the linchpin of

Gilead’s entire scheme to exclude TAF from “tenofovir ester.” But a skilled artisan would not

have understood “tenofovir” in this manner and would have instead understood tenofovir to

include pharmaceutically acceptable tenofovir derivatives that yield tenofovir in the body. As

Gilead’s previous expert, Dr. Youle, explained to the PTAB: “‘tenofovir’ and “TDF” were used

interchangeably in the literature.” Appx2334 ¶170, n.7. Thus “tenofovir” was not used in the


                                               – 52 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 62 of 90 PageID #: 7629




prior art to refer only to a single compound. Dr. Youle further referred to “[t]enofovir in its

parent form,” which would be unnecessary if a skilled artisan understood the word “tenofovir” to

refer only to a single compound. Appx2286 ¶81. Gilead’s other witness in this proceeding, Dr.

Flexner, similarly uses at least “tenofovir” and “tenofovir disoproxil fumarate” interchangeably.

See, e.g., Appx4204 (stating “[t]enofovir has been studied with 18 different agents,” and citing

references 54-56 that, at Appx4217, refer to “tenofovir disoproxil fumarate” and “tenofovir DF”

in their titles). Thus Gilead’s current attempt to limit “tenofovir” to a single compound is

inconsistent with how its own experts have used this word.

       The Government’s proposal of “an ester-containing tenofovir derivative” is the

appropriate construction of “tenofovir ester.” Gilead agrees that “tenofovir ester” should be an

“ester-containing compound.” Gilead Br. at 40. Gilead’s only disagreement is whether

“tenofovir” may include pharmaceutically acceptable tenofovir derivatives, but its argument that

“tenofovir ester” cannot encompass these derivatives is, at root, a non-infringement argument—

that TAF is not an ester. Gilead admits, however, that TAF is an ester-containing compound. Id.

at 47 (“It is undisputed that TAF is an ‘ester.’”). Gilead further admits that the construction of

“tenofovir ester” should encompass “esters of tenofovir.” Id. at 49-50 (explaining that this term

should capture “esters of tenofovir itself”); see also Appx7117 ¶28 (Gilead’s declarant, Dr.

Snyder, explaining that TDF is an “ester of tenofovir”); App7118 ¶29 (same). Gilead has

repeatedly characterized TAF as an ester of tenofovir in the prior art, for example:

           •   Appx4243 ¶[0226]: Gilead disclosing that “GS-7340” (i.e., TAF)23 is the
               “isopropyl alaninyl monoamidate, phenyl monoester of tenofovir” (emphasis
               added);




  23
    “GS-7340” is a name for TAF found in the prior art. See, e.g., Appx4031 (showing the
structure of GS-7340) and Gilead Br. at 47 (showing the identical structure of TAF).


                                               – 53 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 63 of 90 PageID #: 7630




             •   Appx4247-48: Gilead disclosing that “GS-7340” is “an isopropylalaninyl
                 monoamidate phenyl monoester prodrug of tenofovir” (emphasis added);

             •   Appx4256: Gilead disclosing that “GS-7340” is “an isopropylalaninyl phenyl
                 ester prodrug of tenofovir” (emphasis added); and

             •   Appx4259: Gilead disclosing that “GS-7340” is a “phenyl monoester isopropyl
                 alaninyl phosphoramidate of PMPA [i.e., tenofovir]”24 (emphasis added).

          It is surprising that Gilead asserts that a skilled artisan would cast aside the body of prior

art referring to TAF as an ester of tenofovir to conclude that TAF is not a “tenofovir ester.” See

Appx4400-01 ¶¶26-28 (Brancale Dec.). It is also inconsistent with relevant prior art that routinely

refers to similar esters on an antiviral agent as an ester of the antiviral. Appx4401-04 ¶29 (Brancale

Dec.); Appx4265.

          Finally, Gilead unfairly criticizes the Government’s proposed construction for “add[ing]

the ambiguous term ‘derivative’” by pretending that it does not understand the phrase “tenofovir

derivative.” Gilead Br. at 48-49. Gilead’s own prior art Truvada label refers to tenofovir

disoproxil as an “ester derivative of tenofovir.” Appx4101 (emphasis added); see also

Appx4127. Gilead’s prior art Dahl references uses “derivative” extensively to refer to tenofovir

compounds. See, e.g., Appx4004 (disclosing “physiologically functional derivative[s] of

tenofovir disoproxil fumarate”) (emphasis added); Appx4005 (TDF “or a physiologically

functional derivative thereof”) (emphasis added); Appx4010; Appx4011; Appx4012; Appx4016;

Appx4404-05 ¶30 (Brancale Dec.). There is no ambiguity in the Government’s construction

because a skilled artisan understood the meaning of tenofovir derivatives as evidence by Gilead’s

own repeated use of the term in the relevant literature. For these reasons, the skilled artisan

would have understood the term “tenofovir ester” consistent with the Government’s construction.




  24
       “PMPA” is a name for tenofovir found in the prior art. See, e.g., Appx0011 at 9:19-20.


                                                 – 54 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 64 of 90 PageID #: 7631




               4.     Gilead’s Sur-Reply Position

       This term presents two questions: How would a POSA have understood “tenofovir

ester,” and how can that understanding be conveyed to a lay jury? The government’s proposed

construction answers the first question incorrectly and fails to engage with the second.

       First, a POSA would have understood the term “tenofovir ester” to be an ester in which

one of the components is tenofovir. It is a basic chemical fact that an ester is made up of two

components. See supra at 42-43. The government does not contest that principle—indeed, the

government itself applies it. See, e.g., Appx7298 (FDA memorandum noting that “[a]mongst

chemists, there is a long standing understanding that esters are substances resulting from the

splitting-out of water from the combining of an alcohol, and an acid”); Appx7305 (FDA analyzes

esters by “[e]xamin[ing] the alcohol and acid components”). When chemists speak of a “[named

compound] ester,” the meaning is obvious—they are talking about an ester in which one of the

components is the named compound. Chemistry dictionaries are replete with definitions to this

effect, see supra at 43-44, and courts construe similar chemical terms in this manner.25

       The government’s rationales to expand the scope of “tenofovir ester” beyond esters in

which tenofovir is one of the components do not bear scrutiny. For example, for the first time in

its reply, the government seeks a “functional” construction.26 Gov’t Br. at 51-52. This is not

  25
     For example, salts, like esters, are two-component compounds. See Hawley’s Condensed
Chemical Dictionary 451 (14th ed. 2001) (Appx7058) (defining “ester” as, among other things,
“[a]n organic compound corresponding in structure to a salt in inorganic chemistry”). Courts
routinely construe terms including “[named component] salt” as a salt in which one of the two
components is the named component. See, e.g., INVISTA N. Am. S.a.r.l. v. M & G USA Corp.,
951 F. Supp. 2d 604, 621 (D. Del. 2013) (construing “cobalt salt” as “a salt wherein the cation is
cobalt”); Cargill, Inc. v. Sears Petroleum & Transp. Corp., 334 F. Supp. 2d 197, 220 (N.D.N.Y.
2004) (construing “chloride salt” as “one in which the anion … is comprised of chlorine”).
  26
     The government expounds upon this and other new arguments in a second declaration from
Dr. Brancale (Appx4392-406). Gilead has responded to Dr. Brancale’s belated arguments with a
declaration from Professor Snyder (Appx7508-31), but because many of these new arguments
are only fleetingly mentioned in the government’s brief, they are not properly before the Court.


                                              – 55 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 65 of 90 PageID #: 7632




reflected in the government’s proposed construction, which includes no functional language.

Yet, the government now contends that “the specification … describes ‘esters’ according to their

function as a type of prodrug ‘that when administered to a primate host generates an active NRTI

or NtRTI.’” Id. (citing Appx8 (4:51-58)). But the paragraph the government cites is a definition

of “prodrug”—it does not even use the word “ester.” Appx8(4:51-58). To be sure, other parts of

the specifications state that “prodrugs” of active NtRTIs include esters (and other things),

Appx8(4:31-36), but a POSA would not understand the specification to broaden the ordinary

meaning of “ester” (or “tenofovir ester”) simply by reciting esters as one possibility in a list of

“pharmaceutically acceptable derivatives and prodrugs.” Snyder Supp. Decl. ¶¶ 4-7 (Appx7510-

11). And the paragraph defining “prodrug” would not alter a POSA’s understanding that an ester

is defined by its structure, id.—an understanding that the FDA shares, Appx7298-300.

       The government also argues that a POSA would have understood “tenofovir” not to be a

“single compound,” but “to include pharmaceutically acceptable tenofovir derivatives that yield

tenofovir in the body.” Gov’t Br. at 52. This has no support. Tenofovir is a single compound

that has a single structure and a single set of chemical properties. Snyder Supp. Decl. ¶¶ 8-22

(Appx7512-23). The patents make clear that “tenofovir” refers to that single compound, Appx11

(9:19-20) (“tenofovir (PMPA)”); Appx12 (claim 1, reciting “tenofovir or tenofovir disoproxil

fumarate,” thus distinguishing them), as do publications in the file history, including those by

academics, Appx1095, Appx1622; Gilead scientists, Appx645-46, Appx664, Appx1182; and the

inventors, Appx145, Appx693. Extrinsic sources do as well. Appx7308-09. And while the

government’s declarant now contends that “the prior art uses the term ‘tenofovir’ in a functional

sense to more generally refer to compounds that would generate tenofovir within a primate host,”

Appx4400, that is not consistent with his prior statements. In June 2006, Dr. Brancale published




                                               – 56 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 66 of 90 PageID #: 7633




a “FactFile” showing the “chemical structure” and “commonly used names” of antivirals,

Appx7330-32, and he too pictured tenofovir as having a single chemical structure, Appx7344,

Appx7390. The out-of-context quotes from Gilead’s experts that the government cites cannot

outweigh the extensive evidence that “tenofovir” refers to a single compound.27

       Second, Gilead’s proposed construction is appropriate because it expressly describes, in

basic terms, the structure of all possible esters in which one of the two components is tenofovir.

That simplification is necessary so the jury can faithfully apply the Court’s claim construction.

See, e.g., Apple Inc. v. Motorola, Inc., No. 1:11-CV-08540, 2012 WL 8123793, at *1 (N.D. Ill.

Mar. 12, 2012) (Posner, J.) (for claim constructions, “[t]here is no point in giving jurors stuff

they won’t understand”). The government identifies no error in how Gilead has translated “an

ester in which one of the two components is tenofovir” to lay terms. See supra at 42-43.

       The government’s proposed construction, by contrast, is not useful because it simply

repeats the technical words of the disputed term and adds the vague word “derivative.” In its

first brief, Gilead raised many questions about the scope of “tenofovir ester” that the

government’s construction improperly leaves to the jury. See supra at 48-49. The government

responds that these questions “unfairly criticize[]” its construction, but it answers none of them.

Gov’t Br. at 54. The government and its declarant make the conclusory assertion that “a skilled

artisan understood the meaning of tenofovir derivatives,” id. at 54 (emphasis added) (citing

Appx4404-05), but that misses the point: A construction should be useful to the fact finder, and

it should not introduce a new technical term that itself requires a skilled artisan’s interpretation.

  27
    Nor do these statements, in context, suggest that tenofovir is anything other than a single
compound. Dr. Youle explained that tenofovir is different from TDF and tenofovir diphosphate.
Appx2285-86(¶ 81). Dr. Flexner also expressly refers to tenofovir by its single structure.
Flexner Decl. ¶ 22 (Appx7160-61). The government points to no use of “tenofovir” that
suggests that a POSA understood “tenofovir” to broadly refer to any “pharmaceutically
acceptable tenofovir derivatives that yield tenofovir in the body.” Gov’t Br. at 52.


                                                – 57 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 67 of 90 PageID #: 7634




       The government’s remaining criticisms of Gilead’s proposed construction lack merit.

First, the government accuses Gilead of asking the Court to construe claims “with reference to

the accused device,” Gov’t Br. at 51, but Gilead has not done that—Gilead’s proposed

construction makes no reference to TAF.28 And to the extent the government suggests that the

Court may not consider whether its construction will be useful for the jury in determining

whether TAF infringes, the government contradicts the very case it cites. See Wilson Sporting

Goods Co. v. Hillerich & Bradsby Co., 442 F.3d 1322, 1326-27, 1331 (Fed. Cir. 2006) (cited at

Gov’t Br. at 51) (holding that no rule “forbid[s] awareness of the accused product or process to

supply the parameters and scope of the infringement analysis, including its claim construction

component”). Second, the government objects to the length of Gilead’s proposed construction

because it is “a thirty-six word ‘definition’ of a two-word phrase.” Gov’t Br. at 51. But it should

not be surprising that a technical term that includes “ester” requires several words to define—the

dictionary definitions of “ester” that are in the record are, on average, 38 words. Appx7005;

Appx7013, Appx7054; Appx7058. There is no principle of claim construction that requires

sacrificing clarity for brevity, as the government urges.




  28
     It is premature to address whether TAF is a “tenofovir ester”; Gilead’s discussion of TAF is
intended only to provide context for the claim construction dispute. But to be clear, Gilead has
not “repeatedly characterized TAF as an ester of tenofovir.” Gov’t Br. at 53. The statements the
government quotes describe multiple modifications of tenofovir. A POSA would have
understood each of these statements, as a whole, to describe a compound having a single ester in
which neither component is tenofovir. Snyder Supp. Decl. ¶¶ 28-32 (Appx7526-29). To the
extent the government’s misleading emphasis of portions of these chemical names is a preview
of the infringement arguments it intends to make to the jury, this is all the more reason to provide
the jury with a clear claim construction, rather than the vague construction the government seeks.


                                               – 58 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 68 of 90 PageID #: 7635




       F.      “tenofovir prodrug” (Claims 1, 4, 12, 16, 18-19 of ’423 patent)

                                 Joint Statement by the Parties

After exchanging opening positions concerning the construction of the term “tenofovir prodrug,”
the parties no longer believe that their disagreement about this term’s meaning affects any claim
or defense in this case. The parties agree that this term encompasses the TDF and TAF contained
in Gilead’s Truvada and Descovy products, respectively, such that both accused products contain
a “tenofovir prodrug.” The Government therefore withdraws its request for construction of this
term, which Gilead does not oppose.

The parties have included their opening and answering positions here only to ensure a complete
record. No party is seeking action by the Court concerning this term.


 The Government’s Proposal                         Gilead’s Proposal
 “a compound that, when administered to a          “a compound that when administered to a
 primate host generates active tenofovir as a      primate host generates tenofovir as a result of
 result of spontaneous reaction under              spontaneous reaction under physiological
 physiological conditions, enzymatic catalysis,    conditions, enzymatic catalysis, metabolic
 metabolic clearance, or combinations thereof”     clearance, or combinations thereof”

               1.      The Government’s Opening Position

       The specification sets forth an express definition for prodrug: “As used herein the term

‘prodrug’ is defined to include a compound that when administered to a primate host generates

an active NRTI or NtRTI as a result of spontaneous reaction under physiological conditions,

enzymatic catalysis, metabolic clearance, or combinations thereof.” Appx0008 at 4:51-55

(emphasis added). The parties dispute whether Gilead can delete the word “active” from the

specification’s definition of “prodrug.” Gilead’s proposed deletion is improper. See Phillips v.

AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (stating “the inventor’s lexicography

governs”).

       In the definition of “prodrug,” the abbreviations “NRTI” and “NtRTI” refer to nucleoside

reverse transcriptase inhibitor and nucleotide reverse transcriptase inhibitor, respectively. See

Appx4169 ¶¶61-62. “Tenofovir” is a nucleotide reverse transcriptase inhibitor that can be



                                               – 59 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 69 of 90 PageID #: 7636




phosphorylated and then diphosphorylated within the host to generate an active form of

tenofovir. See Appx0009 at 5:61-6:2, 6:60-64; Appx4169-70 ¶63; Appx4171-72 ¶67. The

Government’s construction appropriately substitutes “tenofovir” for “NRTI or NtRTI” in the

specification’s definition of “prodrug.” See Appx4170-71 ¶¶64-66. The Court should reject

Gilead’s attempt to delete the word “active” from the specification’s definition.

               2.      Gilead’s Answering Position

       The government seeks construction of the term “tenofovir prodrug” but has disclosed no

issue in this litigation that will be affected by such a construction. It is undisputed that both

accused products contain a tenofovir prodrug. Ans. (D.I. 78) ¶¶ 49, 54. Nonetheless, the

government insists on construing this term in a scientifically incorrect way. The Court should

either adopt Gilead’s construction, which is consistent with the intrinsic record, or simply decline

to construe this term because construction is not necessary to resolve any issue in this case.

       To the extent “tenofovir prodrug” requires a construction, the parties agree that it should

be based on the generic definition of “prodrug” in the specification:

               As used herein the term “prodrug” is defined to include a
               compound that when administered to a primate host generates
               an active NRTI or NtRTI as a result of spontaneous reaction
               under physiological conditions, enzymatic catalysis, metabolic
               clearance, or combinations thereof.

Appx8(4:51-55) (emphasis added). “Tenofovir” is an NtRTI. Appx9(5:61-64). The only

dispute is whether “active” from the underlined phrase above is retained when this generic

definition of “prodrug” is applied to the specific term “tenofovir prodrug.”

       The Court’s construction of “tenofovir prodrug” should not include the term “active

tenofovir” because tenofovir is a compound with a specific chemical structure that does not

require any adjective, such as “active,” to identify it. And more importantly, tenofovir is not

“active” in the general sense of the word—tenofovir is converted in the body into another


                                                – 60 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 70 of 90 PageID #: 7637




compound, tenofovir diphosphate, which is the compound that has pharmacologic activity. See

Flexner Decl. ¶ 22 (Appx7160-61). As the original 2004 Truvada® label explained:

               Tenofovir disoproxil fumarate [TDF, which is a prodrug, see
               Appx8(4:55-57)] requires initial diester hydrolysis for conversion
               to tenofovir and subsequent phosphorylations by cellular enzymes
               to form tenofovir diphosphate. Tenofovir diphosphate inhibits the
               activity of HIV-1 RT ….

Appx4101. As shown below, when a patient takes Truvada®, TDF is first converted to tenofovir;

the tenofovir then enters the patient’s cells; and the tenofovir is then converted to tenofovir

diphosphate. Flexner Decl. ¶ 22 (Appx7160-61). But tenofovir diphosphate, not tenofovir, is the

“active” compound that inhibits HIV. Id.; Appx4171(¶ 67) (government’s declarant explaining

that “[t]he active metabolite of tenofovir in the body is tenofovir diphosphate”). Because “active

tenofovir” is a technically incorrect term, the Court should not include it in the construction of

“tenofovir prodrug.” Flexner Decl. ¶¶ 61-66 (Appx7177-79).




       To support its construction, the government mistakenly contends that “tenofovir” refers

to a category of compounds and not the single molecule having the structure shown above. The

government’s declarant states, for example, that a POSA would have “understood that tenofovir

disoproxil fumarate (which is a tenofovir prodrug) generates an active tenofovir (tenofovir

diphosphate) when administered to a primate host.” Appx4171-4172 (emphasis added). But

there is only one “tenofovir”—it is the single compound that has the structure above. “Tenofovir




                                               – 61 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 71 of 90 PageID #: 7638




diphosphate” is not “an active tenofovir,” as the government contends—it is a different

compound. And it is tenofovir diphosphate that is truly “active,” not tenofovir.

       No construction of “tenofovir prodrug” is necessary because, to Gilead’s knowledge, the

parties’ disagreement about this term’s meaning does not affect any claim or defense in this case.

But if the Court adopts a construction, it should reject the government’s attempt to insert the

scientifically incorrect and nonsensical term “active tenofovir” into the construction.

       G.      “prior to an [the] exposure” (Claims 1 and 7 of ’509, ’333, ’191, and ’423
               patents)

 The Government’s Proposal                         Gilead’s Proposal
 Plain and ordinary meaning. The                   “in advance of contact [of the primate host to
 administration step begins after selecting the    the immunodeficiency retrovirus] that can
 primate host and before exposure of the           result in infection”
 primate host to the immunodeficiency
 retrovirus.

               1.      The Government’s Opening Position

       The plain and ordinary meaning of the term “prior to an [the] exposure” in the method

claims at issue simply indicates that the administration step begins after selecting the primate

host and before exposure of the primate host to the immunodeficiency virus. This is clear from

the language of claim 1. See Appx00012 at 12:41-50. Step (a) of claim 1 recites “selecting a

primate host not infected with the immunodeficiency virus.” Id. at 12:41-42. Step (b) recites

“administering directly to an uninfected primate host a combination comprising [emtricitabine

and tenofovir or a tenofovir ester/prodrug].” Id. at 12:43-48. Claim 1 then includes a “wherein”

clause that recites “wherein the combination is administered prior to an exposure of the primate

host to the immunodeficiency retrovirus.” Id. at 12:49-50 (emphasis added). The “wherein”

clause therefore confirms that “prior to an [the] exposure” means that the administration step

recited by step (b) begins after the uninfected primate host is selected as described in step (a) and



                                               – 62 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 72 of 90 PageID #: 7639




before the primate host is exposed to the immunodeficiency retrovirus. The specification further

supports the Government’s construction. See, e.g., Appx0007-09 at 1:38-40, 1:48-55, 2:9-42,

3:20-49, 5:1-52, 6:39-48. In other words, “prior to an [the] exposure” provides a condition

precedent for the administration step by specifying that the uninfected host has not been exposed

to the immunodeficiency retrovirus before the administration step begins.

       Gilead’s construction of “in advance of contact that can result in infection” adds an

unrecited requirement that the host actually be exposed to the immunodeficiency retrovirus via

“contact” at some later time. The claim requires no such condition subsequent to the

administration. In contrast to the “selecting” and “administering” steps recited in claim 1, the

claim does not affirmatively recite a step of “exposing”—let alone “contacting”—the host. It

would be improper to incorporate such an unrecited step. See Amag Pharms., Inc. v. Sandoz,

Inc., No. 16-cv-1508-PGS, 2017 WL 3076974, at *25 (D.N.J. July 19, 2017) (“It is important to

remember that the elements, or the body, of a method claim are method steps, which should

usually be verbal (gerundial) phrase, introduced by a gerund or verbal noun (the ‘-ing’ form of a

verb).”); Microsoft Corp. v. Motorola Inc., No. 10-cv-1823-JLR, 2012 WL 12882863, at *8

(W.D. Wash. Apr. 10, 2012) (finding a non-gerund term in a “wherein” clause to be “indicative

of a descriptive term” and refusing to construe it as a separate method step). In addition, certain

narrowing dependent claims add an actual exposure step by expressly reciting that “the

combination is administered . . . both before and after an exposure.” See Appx0013 at 13:10-13

(claim 10) (emphasis added); Appx0027 at 13:24-27 (same); Appx0041 at 13:3-6 (same);

Appx0055 at 13:35-38 (same); see also Appx0041 at 14:5-8 (claim 15 requiring an actual

exposure via “following the exposure” language); Appx0055 at 14:24-27 (same). Thus,




                                              – 63 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 73 of 90 PageID #: 7640




administration “prior to an [the] exposure” in claims 1 and 7 does not itself require a future,

actual exposure. Cf. Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910 (Fed. Cir. 2004).29

       The parties agree that “prior to an [the] exposure” does not require that administration

occur before the host’s first exposure to an immunodeficiency retrovirus. That is, the claim does

not require the host to be completely retrovirus-naïve such that the host has never had any

exposure to HIV. As Gilead explained in the IPRs:

               The ’509 Patent also distinguishes “an exposure” from the “first
               exposure” of the uninfected individual to HIV—only the first HIV
               exposure is the “initial exposure.” None of the claims uses the
               terms “initial” or “first” or otherwise requires agents to be
               administered before the first/initial “exposure.” Instead, they use
               the words “an exposure,” thus indicating administration of
               antiretroviral agents can occur after an earlier HIV exposure, as
               long as (i) the earlier exposure did not result in an HIV infection
               (i.e., the individual remains “uninfected”), and (ii) administration
               occurs before a future exposure.

Appx2065 (citing Appx0007-08 at 1:64-67, 3:30-33) (internal footnote and emphases omitted);

see also Appx2436. This understanding is consistent with the Government’s construction of the

“prior to an [the] exposure” language. That construction recognizes that the claims are directed

to PrEP as agreed upon by the parties and the Examiner. See, e.g., Appx2233 (statement by

Gilead that “the remaining claims require administration before an exposure”) (emphasis in

original); D.I. 78 ¶77 (“[Gilead] admit[s] that pre-exposure prophylaxis (PrEP) refers to a

regimen including oral medications that, when taken on a regular basis prior to exposure, prevent


  29
     This brief provides the Government’s first briefing on the construction of this term. In three
of four IPR decisions, the PTAB found that “prior to an [the] exposure” requires “an actual
exposure to the immunodeficiency retrovirus.” Appx1796; Appx1462; Appx1973. The fourth
IPR decision noted that construction of the term was not “necessary to resolve the controversy.”
Appx0950 (citing Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355, 1361 (Fed. Cir. 2011)).
The three PTAB decisions that construed this term noted that the Government had not contested
Gilead’s assertions “or offer[ed] its own interpretation.” Appx1796; Appx1462; Appx1973. The
Government did not proffer a construction of this term in the IPRs because it was not necessary
to defeat Gilead’s IPR petitions.


                                               – 64 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 74 of 90 PageID #: 7641




the spread of HIV.”); Appx2242-45 (Government’s explanation that “all remaining challenged

claims are unambiguously directed to pre-exposure prophylaxis (‘PrEP’)”) (emphasis removed);

Appx0832 (Examiner explaining that the claims provide “prophylactic treatment of those

person[s] who are HIV negative but are at great risk of getting infected”); Appx1695-96

(Examiner acknowledging that “the invention was made[] to treat a subject, or a subpopulation,

who have not been infected by HIV, but are exposed to or at risk of exposure to HIV”). To the

extent Gilead’s construction requires an actual exposure, the Court should reject it. The disputed

term indicates “when” the administration step occurs—after selecting the primate host and before

exposure of the primate host to the immunodeficiency virus—as the Government’s proposal and

the plain language of the claims make clear.

               2.       Gilead’s Answering Position

       This term presents two issues: (1) What does “prior to exposure” mean, and (2) do the

claims that contain this term require exposure at all? The government proposed this term for

construction, but it now seeks to read “exposure” out of the claims completely, presumably to

avoid having to prove that individuals who take the accused products for PrEP are later exposed

to HIV but “remain negative.” The government’s proposed construction is unrelated to the

meaning of the words “prior to exposure” and has no support in the record—indeed, it even

conflicts with the government’s other claim construction arguments, as it is non-sensical for the

preambles to require “protection” from HIV but for the claims not to require exposure to HIV.

By contrast, Gilead’s proposed construction defines the term at issue (rather than trying to read it

out of the claims) and is based on the intrinsic record. Gilead’s proposed construction should

therefore be adopted.




                                               – 65 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 75 of 90 PageID #: 7642




               (a)     “Prior to [an/the] exposure” means “in advance of contact … that can
                       result in infection.”

       Gilead’s proposed construction—“in advance of contact … that can result in infection”—

reflects the plain meaning of this term and is firmly rooted in the intrinsic record. For example,

when the specification discusses the timing of the administration step using words other than

“prior to,” it uses “in advance of.” See Appx8(3:33-37) (“An inventive dosing regimen also

includes a course of multiple doses administered in advance of exposure to maintain a

therapeutic level of NRTI and NtRTI agents in the primate host.”) (emphasis added); see also

Appx8(3:46). Likewise, during prosecution, the government expressly defined “exposure” using

“contact.” In response to a rejection, the government stated that “Applicant maintains that the

term ‘exposure’ is directed to initial contact between a host and a virus.”30 Appx290 (emphasis

added). And when the patents use the word “exposed,” they do so in the context of contact with

HIV. See, e.g., Appx11(9:5-7) (“Macaques are exposed rectally once weekly for up to 14 weeks

to SHIV162p3….”). The specification also contemplates that any “exposure” could result in

infection. See, e.g., Appx8(3:25-29) (“As the aforementioned exposure routes are characterized

by a small number of retrovirus particles being transferred to the new primate host, this initial

phase of infection represents a window of opportunity to protect a host from infection.”).

Gilead’s proposal, which construes “prior to [an/the] exposure” as “in advance of contact … that

can result in infection,” thus reflects the inventors’ own words from the intrinsic record and is

how a POSA would have understood the term. Flexner Decl. ¶¶ 49-55 (Appx7172-75).


  30
     The remainder of this definition—“between a host and a virus”—is reflected by language
that is already in the claims, which Gilead has indicated with the bracketed language in its
construction. For example, the relevant clause from claim 1 of the ’423 Patent, “wherein the
combination is administered orally prior to the exposure of the primate host to the
immunodeficiency retrovirus,” would be construed as follows under Gilead’s proposal: “wherein
the combination is administered orally in advance of contact of the primate host to the
immunodeficiency retrovirus that can result in infection.” Appx55(13:9-11).


                                               – 66 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 76 of 90 PageID #: 7643




       The government’s proposed construction—“[t]he administration step begins after

selecting the primate host and before exposure of the primate host to the immunodeficiency

retrovirus”—should be rejected because it includes extraneous concepts and fails to clarify the

“exposure” portion of the term. First, the government’s proposed construction defines the order

of claim steps (a) and (b) (i.e., “[t]he administration step begins after selecting the primate

host”). But the term being construed, “prior to [an/the] exposure,” has nothing to do with

step (a) or how it relates to step (b). Neither party sought construction of the order of steps, and

there is no basis for the government to seek to impose one in a construction of an unrelated term.

Second, the government’s proposed construction unnecessarily repeats language that is already in

the claims—the language that is bracketed in Gilead’s proposed construction (i.e., “of the

primate host to the immunodeficiency retrovirus”). There is no reason to include that language

in the construction of “prior to [an/the] exposure” and introduce redundancy into the claims.

And when these extraneous portions of the government’s proposed construction are stripped

away, it boils down to the following: “prior to [an/the] exposure” means “before [an/the]

exposure.” Just as with “tenofovir ester,” the government proposes construing a disputed term in

a way that does not inform the term’s meaning. Because such a construction provides no

guidance to the finder of fact, the government’s proposal should be rejected.

               (b)     The claims require that the subject actually be exposed to the virus.

       Instead of providing an informative construction of this term, the government raises a

more significant dispute: Do the claims that contain the “prior to exposure” limitation require

that the subject actually be exposed to the virus? The government’s brief makes clear that it does

not think so, see Gov’t Br. at 63 (characterizing contact with the virus as a non-limiting

“condition subsequent”), but all signs point to “yes.”




                                                – 67 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 77 of 90 PageID #: 7644




       First, and most significantly, each of the Patents-in-Suit also has an independent claim

that limits the timing to “prior to potential exposure.” See, e.g., Appx55 (’423 Patent, claim 12).

When the inventors intended to define the time period by reference to an event that might result

in contact that could result in an infection, they used the language “prior to potential exposure.”

Unless “prior to [an/the] exposure” requires actual contact with a virus, claims reciting “prior to

[an/the] exposure” and “prior to potential exposure” would have the same meaning—regardless

of whether the claim says “prior to [an/the] exposure” or “prior to potential exposure,” the

government would deem the claimed method complete after administration even if no

“exposure” occurred. Such an interpretation, which renders different claim language redundant,

cannot be correct. See Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1381

(Fed. Cir. 2006).

       Second, claims that depend from the claims that recite “prior to [an/the] exposure”

presume that an exposure must take place. For example, claim 11 of the ’423 Patent recites

“[t]he process of claim 1, wherein administration of the combination results in an absence of

persistent viremia and seroconversion of the primate host.” Appx55. If contact with a virus does

not need to happen during “the process of claim 1,” claim 11 would be meaningless—claim 1

requires that the “primate host [is] not infected with the immunodeficiency retrovirus” (in step

(a)), so unless the host actually comes into contact with a virus later in the recited process, there

is no chance for “persistent viremia” to develop or “seroconversion” to occur. Moreover, the

government sought similar claims that depend from the claims that recite “prior to potential

exposure,” but in those claims, the government stated that contact with a virus must have

actually occurred: “The process of claim 12 [a “prior to potential exposure” claim], wherein an

inhibition of infection in the host is determined by an absence of persistent viremia and




                                                – 68 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 78 of 90 PageID #: 7645




seroconversion in the human following the exposure to the immunodeficiency retrovirus.”

Appx55 (claim 15) (emphasis added).31 In other words, where the independent claim does not

require actual contact with a virus—i.e., when it recites “prior to potential exposure”—the

government clarified that contact with the virus did in fact occur before discussing risk of

persistent viremia or seroconversion in a dependent claim. But the government did not see the

need to include that clarification in claims that depend from independent claims that recite “prior

to the exposure”—that is because the independent claims that recite “prior to the exposure”

already require contact with a virus.

       The government offers two reasons for the Court to adopt a construction of “prior to

[an/the] exposure” that does not require contact that could lead to infection, but neither is

persuasive. First, the government contends that “prior to the exposure” is a “condition

precedent” for the administration step, not a “condition subsequent.” Gov’t Br. at 63-64. The

government cites no case recognizing this novel type of claim element. Patent claims are made

up of limitations, not “conditions precedent” or “conditions subsequent.” When a claim defines

a process by reference to an event, as the asserted claims do here, occurrence of that event must

be a claim limitation because the claimed steps cannot be completed unless it occurs. Regardless

of whether the “prior to the exposure” limitation is phrased as a condition precedent (i.e., non-

occurrence of the recited exposure before the time of administration) or a condition subsequent

(occurrence of exposure after the time of administration), it is a limitation, and the exposure—

i.e., contact with the virus that can result in infection—must occur for it to be met.



  31
     The government suggests that claim 15’s “following the exposure” language demonstrates
that “prior to the exposure” does not contemplate actual contact under the claim-differentiation
doctrine. See Gov’t Br. at 63-64. But as explained above, claim 15 does not depend from a
claim that recites “prior to the exposure”—it depends from a claim that recites “prior to potential
exposure.” As noted above, this proves Gilead’s point.


                                               – 69 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 79 of 90 PageID #: 7646




       Second, the government misapplies the claim differentiation doctrine when it contends

that claim 10 in each of the Patents-in-Suit shows that no exposure is required in claim 1. Gov’t

Br. at 63-64. Claim 10 requires administration of the claimed pharmaceuticals both before and

after contact with the virus. See, e.g., Appx55 (requiring that “the combination is administered

daily for several days, weeks or months both before and after an exposure of the primate host to

the immunodeficiency retrovirus”) (emphasis added). But Gilead’s proposed construction of

claim 1 just requires administration before—not after—an exposure (i.e., before contact with a

virus). Claim differentiation does not apply “where, as here, the claims are not otherwise

identical in scope.” Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352, 1358 (Fed. Cir. 2016).

       The government’s other claim construction arguments confirm that the claims require

contact between the subject and the virus: In arguing that the preambles and “thereby” clauses

that recite “protecting a primate host from a self-replicating infection by an immunodeficiency

retrovirus” are limiting, the government touts “the importance of protection to the claimed

invention.” Gov’t Br. at 3. “Protection” is not a claim limitation for the reasons discussed

above, but the preambles and “thereby” clauses do recite the desired result of the claimed

process. And if the claims that recite “an exposure” do not actually require contact with a virus,

it is difficult to see how the desired result of “protection” could be achieved.

               3.      The Government’s Reply Position

       Gilead’s proposed construction of this term violates two canons of claim construction.

First, Gilead myopically focuses on certain words without any consideration for the context and

meaning provided by surrounding words and phrases. Second, Gilead uses its construction to

improperly read into the claims an actual exposure requirement that is unsupported.




                                               – 70 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 80 of 90 PageID #: 7647




               (a)     “Prior to an [the] exposure” should be accorded its plain and ordinary
                       meaning

       Gilead wrongly faults the Government’s construction for requiring step (a) to precede

step (b). See Gilead Br. at 67. It is readily apparent from the claim language, however, that

“selecting” the primate host (step (a)) must be performed before “administering”

pharmaceutically effective amounts of antiviral compounds to that primate host (step (b)). See

Appx4332 ¶58 (Murphy Dec.); Mantech Envtl. Corp. v. Hudson Envtl. Servs., Inc., 152 F.3d

1368, 1375-76 (Fed. Cir. 1998) (“[T]he sequential nature of the claim steps is apparent from the

plain meaning of the claim language. . . .”). Furthermore, “prior to an [the] exposure” is

contained within a “wherein” clause and specifies that the administration of step (b) begins after

the host is selected by step (a) and before the host is exposed to the retrovirus. See Griffin v.

Bertina, 285 F.3d 1029, 1033 (Fed. Cir. 2002) (finding language in a “wherein” clause limited a

process claim by giving “meaning and purpose to the manipulative steps”). The term “prior to

an [the] exposure” immediately follows the term “administered.” Accordingly, the claim

language plainly indicates that “prior to an [the] exposure” means that the administration step

(step (b)) begins after selecting the primate host (step (a)) and before exposure of the primate

host to the immunodeficiency retrovirus. See Appx4332-33 ¶¶59-61 (Murphy Dec.).

       In addition, the Government’s construction does not “unnecessarily repeat[] language that

is already in the claims,” Gilead Br. at 67, but instead appropriately situates the “prior to an [the]

exposure” phrase within the claim language to properly contextualize the term. See Phillips v.

AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (“[T]he context in which a term is used in the

asserted claim can be highly instructive.”) (en banc). In contrast, Gilead’s proposed

construction—“in advance of contact that can result in infection”—alters the claim language and




                                                – 71 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 81 of 90 PageID #: 7648




is inconsistent with how the skilled artisan would have understood the plain and ordinary

meaning of the term. See Appx4333 ¶¶61-62 (Murphy Dec.).

        Gilead correctly “boils down” the Government’s plain and ordinary meaning construction

of “prior to an [the] exposure” to mean “before an [the] exposure.” Gilead Br. at 67. Indeed,

“prior to an [the] exposure” informs the skilled artisan as to the state of the host when the

administration begins—that is, the host, when the administration step begins, is a host that has

not been exposed to the immunodeficiency retrovirus.32 See Appx4332 ¶59 (Murphy Dec.).

Gilead’s proposed construction of “in advance of contact” does not acknowledge the ordering of

the claimed steps or this term’s clarification regarding timing of administration, and is thus

inconsistent with how a skilled artisan would interpret this term.

                (b)     “Prior to an [the] exposure” does not require the host to encounter a
                        later, actual exposure

        Gilead attempts to read into the term “prior to an [the] exposure” a new and unrecited

step requiring that the host encounter a later, actual exposure. Gilead Br. at 67. Gilead argues

that inserting this requirement into the claim is necessary because it is “non-sensical” for the

claims to require protection without requiring a later, actual exposure to a retrovirus. Gilead Br.

at 65; id. at 10-11, 70. That Gilead itself, however, understands that “prior to an [the] exposure”

merely refers to the timing of the administration step is evident in its explanation that “claim 1

just requires administration before—not after—an exposure (i.e., before contact with a virus).”

Id. at 70. There is no additional requirement recited (or unrecited) for the host to encounter a

later, actual exposure to a virus.




  32
     The parties agree that the host need not be completely naïve to the virus. See supra §
III.G.1.


                                               – 72 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 82 of 90 PageID #: 7649




       The specification also overwhelmingly supports the Government’s construction. The

abstracts of the Patents-in-Suit, for example, explain that “[p]rotection is achieved by

administering to the primate host a combination of a pharmaceutically effective amount of a

nucleoside reverse transcriptase inhibitor and a pharmaceutically effective amount of a

nucleotide reverse transcriptase inhibitor prior to exposure to the immunodeficiency retrovirus.”

Appx0001; Appx0007 at 2:11-16; Appx0009 at 5:1-4. Nothing in the patents predicates

protection on actual exposure. To the contrary, the specifications specifically indicate that the

administration “maintain[s] a therapeutic level of NRTI and NtRTI in the primate host” so that if

the host is later exposed to the retrovirus, the host has NRTI and NtRTI in the body ready to

eliminate the virus. Appx0008 at 3:35-37; Appx0009 at 6:18-22; Appx4334-35 ¶¶64-65

(Murphy Dec.).

       Moreover, the specifications expressly define “protection” without mentioning any actual

exposure requirement. See Appx0008 at 4:3-7. That definition is consistent with common usage

of the term “protection” in the prior art. For example, the Random House Dictionary defines

“protecting” as “providing protection,” and explains that “protection” is “the act of protecting or

the state of being protected,” which does not require exposure to disease, injury, or harm.

Appx4274. Indeed, an express exemplary usage of “protection” in the dictionary is a vaccine.

Id. (“This vaccine is a protection against disease.”). As explained by a medicinal chemistry

textbook, vaccines cause the host to make antibodies so that “[i]f the subject is later exposed to a

virulent form of the virus, the [host’s] immune system is primed and ready to eliminate it.”

Appx4277 (emphasis added). The host is protected by the antibodies present in the host

regardless of whether or not the host is actually exposed to the virus. Id.; Appx4335-36 ¶66

(Murphy Dec.). This textbook explains that administration of a therapeutically effective amount




                                               – 73 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 83 of 90 PageID #: 7650




of immunity-conferring compounds “provide[s] effective protection” in the same manner as a

vaccine, regardless of whether there is a later, actual exposure. Appx4277; see also Appx0008 at

3:35-37; Appx0001 at Abstract; Appx0007 at 2:11-16; Appx4335-36 ¶66 (Murphy Dec.).

       Gilead unconvincingly argues that dependent claim 11 requires an actual exposure in

claim 1 by reciting “wherein administration of the combination results in an absence of persistent

viremia and seroconversion of the primate host.” Gilead Br. at 68. Claim 11 appropriately limits

claim 1 by specifying how protection is confirmed—by the absence of persistent viremia (a PCR

assay) and seroconversion (an antibody assay). See Appx4327 ¶47 (Murphy Dec.). Confirming

that a host is protected does not require an actual exposure. Appx4335-36 ¶66.

       The plain language of independent claim 1 further supports the Government’s

construction. Claim 1 does not recite “after an exposure,” which would expressly require a later,

actual exposure. Instead, this type of express actual exposure language is found in later,

narrowing dependent claims. See, e.g., Appx0013 at 13:10-13; Appx4333-34 ¶¶61-63 (Murphy

Dec.); supra § III.G.1.

       Gilead argues that the “prior to potential exposure” language recited in other independent

claims requires that the “prior to an [the] exposure” language in these claims to include an actual

exposure. See Gilead Br. at 68. Gilead’s own witness (Dr. Flexner), however, provides an

explanation that the appropriate difference between “prior to exposure” and “prior to potential

exposure” is the state of the host at the time of administration:

               Administration can also take place even earlier, before a host
               contacts a HIV source; in that case, the administration is termed
               pre-exposure prophylaxis. PrEP is intended to protect the host
               from an infection that might result from later contact with HIV
               virus. PrEP also may protect the host from an infection that might
               result from possible later contact with HIV virus, e.g., when the
               contacted HIV source is only a possible instead of certain source of
               HIV virus.



                                               – 74 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 84 of 90 PageID #: 7651




Appx7161 ¶23 (emphasis in original). Thus administration to a host before (prior to) exposure is

a recognized type of PrEP, and administration to a host before (prior to) a potential exposure is

another recognized type of PrEP. Dr. Flexner explains that a POSA would have understood the

difference between an exposure and a potential exposure, which “includes the situation where a

host might or might not have been exposed to the virus.” Appx7175 ¶56. The host provides a

key difference between the two sets of independent claims: the “prior to an [the] exposure”

recited by claim 1 is directed to a host seeking protection from “an infection that might result

from later contact with HIV virus,” and the “prior to a potential exposure” recited by the other

independent claims is directed to a human seeking protection from “an infection that might result

from possible later contact with HIV virus.” See Appx7161 ¶23; Appx4336-37 ¶¶69-70

(Murphy Dec.).33 Neither set of independent claims require a later exposure (be it an actual or

potential later exposure), and it would be improper to read such a requirement into the claims.

See, e.g., SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004) (“it

is important not to import into a claim limitations that are not a part of the claim”).

       Gilead includes an attenuated argument that claim 15 (which recites “following the

exposure” and depends from independent claim 12) requires that a different independent claim

(claim 1) include an actual exposure. See Gilead Br. at 68-69. As discussed, however, neither

independent claim 1 nor independent claim 12 requires a later exposure, and Gilead’s attempt to

infer an actual exposure requirement in claim 1 through claim 15 (which depends from a

different independent claim) stretches the doctrine of claim differentiation too far. There is no



  33
    Even though there is a difference in claim language, it is proper for these terms to be
construed similarly. See, e.g., Nystrom v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005)
(“Different terms or phrases in separate claims may be construed to cover the same subject
matter where the written description and prosecution history indicate that such a reading of the
terms or phrases is proper.”).


                                                – 75 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 85 of 90 PageID #: 7652




reason to compare the limitations of claim 15 to a claim from which it does not depend. See

Indacon, Inc. v. Facebook, Inc., 824 F.3d 1352, 1358 (Fed. Cir. 2016) (declining to apply the

doctrine of claim differentiation where claims are not “otherwise identical in scope”).

       Lastly, as the Government (and Gilead) point out, three of the four PTAB decisions stated

that this term requires “actual exposure to the immunodeficiency retrovirus.” See supra

§ III.G.1, n.3; Gilead Br. at 10-11; Appx1796; Appx1462; Appx1973. The fourth IPR decision

noted that construction of the term was not “necessary to resolve the controversy.” Appx0950.

Unlike the preambles and “thereby” clauses that the PTAB construed with the benefit of Gilead’s

full briefing, the Government did not brief this term to the PTAB because it was unnecessary to

defeat Gilead’s IPR petitions. This is therefore the first time that both parties have fully briefed

this term.

               4.      Gilead’s Sur-Reply Position

       It is undisputed that the asserted claims require step (a) to be performed before step (b)

and that both steps must precede an exposure or potential exposure to HIV. Rather, the parties’

first dispute is whether this order should be shoehorned into a construction of “prior to an

exposure” (or “potential exposure”). It should not because the ordering of steps sheds no light

on the meaning of the words “prior to an exposure” and because the ordering does not follow

from the disputed term (i.e., the disputed term appears in a phrase that refers to the combination

being “administered prior to an exposure,” which does not address when “selecting” is

performed relative to “administering”). Moreover, reading in an order of “selecting” and

“administering” is confusing and redundant of other claim language. See supra at 67.

       The government’s proposed construction also sheds no light on whether the claims

require an actual exposure to HIV to complete the claimed method, but the intrinsic evidence

makes clear that they do. The government wrote sets of claims with two forms of “exposure”


                                               – 76 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 86 of 90 PageID #: 7653




terms—one that requires the recited medications to be administered “prior to [an/the] exposure”

to the virus, and another that requires them to be administered “prior to [a] potential exposure.”

“Exposure” and “potential exposure” to HIV are different things, but the government’s

interpretation of these two terms makes the distinction meaningless in the context of the claims.

If the claimed methods were complete before “exposure,” these different terms would limit (or

not limit) the claims in the same way. That simply cannot be right. See supra at 67-68.

       Moreover, the dependent claims also show that the claims require actual exposure to the

virus. See supra at 68-69. Claim 1 of the ’509 Patent recites the disputed term, “wherein the

combination is administered prior to an exposure of the primate host to the immunodeficiency

retrovirus.” Claim 11 then recites: “The process of claim 1 wherein administration of the

combination results in an absence of persistent viremia and seroconversion of the primate host.”

If claim 1 did not require exposure to the virus, there is no way that “administration of the

combination” could “result[] in” the host not being infected; rather, the host would not be

infected simply because the host was never exposed to the virus.

       The “potential exposure” claims reinforce this understanding. Claim 12 of the ’423

Patent recites “wherein the combination is administered prior to potential exposure of the

human to the human immunodeficiency retrovirus.” Claim 15 then recites: “The process of

claim 12, wherein an inhibition of infection in the host is determined by an absence of persistent

viremia and seroconversion in the human following the exposure to the immunodeficiency

retrovirus.” Because claim 12 does not require exposure (only “potential exposure”), “following

the exposure to the immunodeficiency retrovirus” was added to claim 15 so the “absence of

persistent viremia and seroconversion” term would make sense. In other words, when the

independent claims recite “prior to an exposure,” the dependent claims assume that an exposure




                                               – 77 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 87 of 90 PageID #: 7654




has occurred; when the independent claims recite “prior to potential exposure,” the analogous

dependent claims must also specify that an actual exposure occurs. This reinforces that a POSA

would have understood the “prior to [an/the] exposure” claims to require an exposure.34

       Once again, the government contends that the patents are about “protection,” this time

citing examples of protection that “do[] not require exposure to disease.” Gov’t Br. at 73. But as

explained in the context of the preambles, supra at 17-18, the government has offered at least

four different interpretations of “protecting.” When the government urged the PTAB to find the

preambles limiting, it told the PTAB that “the efficacy limitation recited by Claim 1 ‘demands

efficacy’ by requiring the particular primate host … be HIV negative after exposure.”

Appx2559 (emphasis added). That understanding of “protecting” plainly assumes that the claims

require an exposure step. But now, when the government wants no exposure requirement in its

claims, it contends that “protection” is merely a “‘state of being protected,’ which does not

require exposure to disease.” Gov’t Br. at 73. The government cannot have it both ways.

       Gilead’s proposed construction makes clear that claims that recite “prior to [an/the]

exposure” require an actual exposure to virus; the government’s proposal does not. Gilead’s

proposed construction should therefore be adopted.




  34
    The government asserts that this “stretches the doctrine of claim differentiation too far,”
Gov’t Br. at 75, but it is not a claim-differentiation argument. The claim-differentiation doctrine
shows that the claims that recite “prior to [an/the] exposure” require an exposure, as shown with
claim 11 in the previous paragraph. But the structure of the “potential exposure” claims is
further intrinsic evidence that exposure is actually required in the “prior to [an/the] exposure”
claims. Contrary to the government’s suggestion, the Federal Circuit routinely looks to how
terms are used in other independent claims—it did so in the landmark Phillips case. Phillips v.
AWH Corp., 415 F.3d 1303, 1324-25 (Fed. Cir. 2005) (en banc).


                                              – 78 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 88 of 90 PageID #: 7655




       H.      “prior to [a] potential exposure” (Claim 13 of ’509, ’333, and ’191 patents,
               and Claim 12 of ’423 patent)

 The Government’s Proposal                         Gilead’s Proposal
 Plain and ordinary meaning. The                   “in advance of possible contact”
 administration step begins after selecting the
 human and before potential exposure of the
 human to the human immunodeficiency
 retrovirus.

               1.      The Government’s Opening Position

       For reasons similar to those discussed above with respect to the term “prior to an [the]

exposure,” the plain and ordinary meaning of the term “prior to [a] potential exposure” requires

the administration step to begin after selecting the human, and before potential exposure of the

human to the immunodeficiency retrovirus. “Prior to [a] potential exposure” provides a

condition precedent for the administration step by specifying that the uninfected human has not

been potentially exposed to the immunodeficiency retrovirus before the administration step

begins. Like the “prior to an [the] exposure” claims discussed above, the “prior to [a] potential

exposure” claims do not require any condition subsequent regarding future potential exposure.

The term simply refers to the state of the patient at the time the administration begins.

               2.      Gilead’s Answering Position

       As explained for the previous disputed term, the claims that recite “prior to [an/the]

exposure” require actual contact between the subject and the virus, but the claims that use “prior

to [a] potential exposure” do not. See Defs.’ Br. at 68-69. Rather, the claims that use “prior to

[a] potential exposure” just require administration of the recited combination in advance of some

event that might result in possible contact between the subject and the virus. Flexner Decl.

¶¶ 56-60 (Appx7175-77). Gilead’s proposed construction makes that distinction clear, but as

explained above, if the “exposure” or “potential exposure” is not required by the claim, there is



                                               – 79 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 89 of 90 PageID #: 7656




no difference between these terms. See Defs.’ Br. at 68-69. Gilead’s proposed construction

should therefore be adopted.

               3.      The Government’s Reply Position

       Gilead’s construction of this term is incorrect for the reasons discussed above with

respect to “prior to an [the] exposure.” See supra § III.G.3. Gilead’s construction of “prior to [a]

potential exposure” seeks to read into these claims a new and unrecited requirement for the

human to encounter a future event that might result in possible contact with a retrovirus. Gilead

Br. at 79-80. This is improper. See, e.g., SuperGuide, 358 F.3d at 875.

       Gilead unpersuasively argues that the Government’s construction would remove any

distinction between the two sets of independent claims. See Gilead Br. at 79-80. As explained

above, however, the difference between the claims is the state of the host at the time

administration begins: the “prior to an [the] exposure” recited by claim 1 requires a host that has

not been exposed, and the “prior to a potential exposure” recited by these claims requires a

human that has not been potentially exposed. This is a recognized distinction in the context of

PrEP. Appx7161 ¶23; Appx4337-38 ¶¶70-72 (Murphy Dec.); supra § III.G.3.b.

               4.      Gilead’s Sur-Reply Position

       As explained above, to avoid rendering this term redundant with “prior to [an/the]

exposure,” the Court should adopt Gilead’s proposed construction. See supra at 76-77.




                                              – 80 –
Case 1:19-cv-02103-MN Document 108 Filed 07/21/21 Page 90 of 90 PageID #: 7657




 Respectfully submitted,
 SARAH HARRINGTON                        /s/Frederick L. Cottrell
 Deputy Assistant Attorney General       Frederick L. Cottrell, III (#2555)
                                         Kelly E. Farnan (#4395)
 DAVID C. WEISS                          Alexandra M. Ewing (#6407)
 United States Attorney                  RICHARDS, LAYTON & FINGER, P.A.
                                         One Rodney Square
 GARY L. HAUSKEN                         920 North King Street
 Director                                P.O. Box 551
                                         Wilmington, DE 19801
 /s/Walter W. Brown                      Tel: (302) 651-7700
 WALTER W. BROWN                         cottrell@rlf.com
 Senior Litigation Counsel               farnan@rlf.com
 PHILIP CHARLES STERNHELL                ewing@rlf.com
 Assistant Director
 PATRICK C. HOLVEY                       Ronald C. Machen
 Trial Attorney                          WILMER CUTLER PICKERING
 Commercial Litigation Branch             HALE AND DORR LLP
 Civil Division                          1875 Pennsylvania Avenue NW
 U.S. Department of Justice              Washington, DC 20006
 Washington, D.C. 20530                  Tel: (202) 663-6000
 Tel: (202) 307-0341                     Fax: (202) 663-6363

 /s/Laura D. Hatcher                     David B. Bassett
 LAURA D. HATCHER (DE Bar No. 5098)      WILMER CUTLER PICKERING
 Assistant United States Attorney          HALE AND DORR LLP
 SHAMOOR ANIS                            7 World Trade Center
 Assistant United States Attorney        250 Greenwich Street
 1313 N. Market Street                   New York, NY 10007
 P.O. Box 2046                           Tel: (212) 230-8800
 Wilmington, DE 19899                    Fax: (212) 230-8888
 Tel: (302) 573-6277
                                         Vinita C. Ferrera
 Counsel for Plaintiff United States     Emily R. Whelan
                                         George P. Varghese
                                         Timothy A. Cook
                                         WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                         60 State Street
                                         Boston, MA 02109
                                         Tel: (617) 526-6000
                                         Fax: (617) 526-5000

                                         Counsel for Defendants Gilead Sciences,
 Dated: July 21, 2021                    Inc. & Gilead Sciences Ireland UC
